           Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 1 of 60
r
      r
                t~~5 '@v~llti6
                STfiTE ©F
                                 IV-#%n?r*ment ~®~`
                UAPORTUNITY $:
                             .
                               i;`aacial Services


      ANDREW M. CUOMO                          LINDA A. LACEWELL
     Governor                                  Superintendent




    STATE OF NEW YORK
    Supreme Court, County of ONONDAGA
     _..........- .............:. .   ...... ..........................................   ............_.....     ...
                                                                                                               001161/2020
    RiCHARD R CAPOZZAANDANN M CAPOZZA                                               Plaintiff(s)


                                                  against


                                                                                    Defendant(s)
    Automobile Insurance Company of Hartford, Connecticut
    ...................... .......    ............... - -            .          ....      - -...........       ....
    RE :Automobile Insurance Company of Hartford, Connecticut .
    Attorney for Plaintiff(s) and Defendant(s) please take notice as follows:

    Attorney for Plaintiff(s) is hereby advised of acknowledgement of service upon this Department Summons
    in the abov.e entitled action on March 02, 2020 at Albany, New York. The $ 40.00 fee is also acknowledged.



    Original to Attorney for Plaintiff(s):
          LYNN LAW FIRM.LLP
          750 M&T BANK BUILDING
          101 SOUTH SALINA STREET
          SYRACUSE, New York 13202
    Persuant to the requirement of section 1212 of the Insurance Law, Defendant(s) is hereby notified of
    service as effected above. A copy of the paper is enclosed.

    Duplicate to Defendant:
          Corporation Service Company
          Automobile Insurance Company of Hartford, Connecticut
          80 State Street
          Albany, New York 12207-2543




                                                                            Ellen R Buxbaum
                                                                            Special Deputy Superintendent
    Dated Albany, New York, March 05, 2020
    633797
                  Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 2 of 60
,.           r
       ~.
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ONONDAGA
---------------------------------------------------------------- -x
RICHARD R. CAPOZZA and ANN M. CAPOZZA,

                                    Plaintiff/Petitioner,

                      - against -                                       Index No. 001160/2020
THE AUTOMOBILE INSURANCE COMPANY OF HARTFORD,
CONNECTICUT,
                                       Defendant/Respondent.
........................ - ----------------------------------------- x
                                           NOTICE OF ELECTRONIC FILING
                                          (Mandatory Commencement Case)
                                       (Uniform Rule § 202.5-bb(a)(2)(v) and (vi))

            You have received this Notice because:

                      1)The Plaintiff/Petitioner, whose name is listed above, was required to file this case
                      using the New York State Courts E-filing system ("NYSCEF"), and

                      2) You are a Defendant/Respondent (a party) in this case.

             • If you are represented by an attorney:
               Give this IVotice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

             • If you are not represented by an attorney:
               You will be served with all documents in paper and you must serve and file your
               documents in paper, unless you choose to participate in e-filing.

                  If you choose to participate in e-filing, you must have access to a computer and a
                 scanner or other device to convert documents into electronic format, a connection
                 to the internet, and an e-mail address to receive service of documents.

                 The benefits of participating in e-filing include:

                             • serving and filing your documents electronically

                             • free access to view and print your e-filed documents

                             • limiting your number of trips to the courthouse

                            • paying any court fees on-line (credit card needed)

            To register for e filing or for more information about how e-filing works:

            • visit: www.nycourts.gov/efile-unrepresented or
            • contact the Clerk's Office or Help Center at the court where the case was filed. Court
              contact information can be found at www.nycourts.gov

                                                      Page 1 of 2                        EFM-1A
            Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 3 of 60


          To find legal information to help you represent yourself visit,.www.nycourthelp.gov

                                     Information for Attorneys
                        (E-filing Commencement Documents is Mandatory)

          Attorneys representing a party must either consent or decline consent to electronic filing and
          service through NYSCEF for this case.

          Attorneys registered with NYSCEF inay record their consent electronically in the manner
          provided at the NYSCEF site. Attorneys not registered with NYSCEF but intending to
          participate in e-filing must first create a NYSCEF account and obtain a user ID and
          password prior to recording their consent by going to www.nycourts.gov/efile.

          Attorneys declining to consent must file with the court and serve on all parties of record a
          declination of consent.

          For additional information about electronic filing and to create a NYSCEF account, visit the
          NYSCEF website at www.nycourts.clov/efile or contact the NYSCEF Resource Center
          (phone: 646-386-3033; e-mail: efile(d)-nycourts.gov).


Dated:      02/28/20




                                                                          Address
          Martin A. Lynn, Esq.                                      750 M&T Bank Building
                                                                    101 South Salina Street
                  Firm Name                                         Syracuse, NY 13202
          LYNN LAW FIRM, LLP

                                                                          Phone
                                                                    315-474-1267
                                                            mlynn@lynnlaw.com
                                                                           - ai


'1'o:     The Automobile Insurance Company of Hartford, Connecticut

          One Tower Square


          Hartford, CT 06183




                                                                                        6/6/18

        Index #                               Page 2 of 2                            EFM-1A
               Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 4 of 60
                                                                                         IND~X N0. r 001'160/2(   to]

NYSCEP      NO. 1                                                                  RECEIVED NYSCEF: 01/31/21       .7~




          SUPREME COURT
          STATE OF NEW YORK COUNTY OF ONONDAGA


          RICHARD R. CAPOZZA and ANN M. CAPOZZA,

                                         Plaintiffs,                       SUMMONS
                                                                           Index No.: 001160/2020
                   -against-

          THE AUTOMOBILE INSURANCE COMPANY OF
          HARTFORD, CONNECTICUT,

                                                 Defendant.
     r0
      3
      w
      z
      w
      U
                   Plaintiffs designate Onondaga County as the place of trial.
     ¢
     rc
     >
     ~
                   The basis of the venue is plaintiff s residence.
      3
     s
     <           YOU ARE HEREBY SUMMONED to answer the verified complaint in this action
     W    and to serve a copy of your answer, or, if the verified complaint is not served with this
     z
     0    summons, to serve a notice of appearance on plaintiffs attorney within 20 days after the
     :    service of this summons, exclusive of the day of service (or within 30 days after the
     :
     a    service is complete if this summons is not personally delivered to you within the State of
     J
     J    New York) and in case of your failure to appear or answer, judgment will be taken by
     ~
     ~    default for the relief demanded in the verified complaint.
     LL
     ~
     ~    Dated:         January 31, 2020
     z
     z
                         Syracuse, New York
     }
     J



                                                       Martin A. Lynn, q.
                                                       LYNN LAW FI M, LLP
                                                       Attorneys for Plaintiffs
                                                       750 M&T Bank Building
                                                       101 South Salina Street
                                                       Syracuse, NY 13202
                                                       Telephone: (315) 474-1267
                                                       Email: mlynn flynnlaw.com


          Defendant's Address:          One Tower Square, HartFord, CT 06183




                                                        1 of 7
          Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 5 of 60
                                                                  INDEX N0.                            i001160/2020
FILE :~ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEb' DOC. NO. 1                                                                 RECEIVED NYSCEF: Ol/31/2020




          SUPREME COURT
          STATE OF NEW YORK            COUNTY OF ONONDAGA


          RICHARD R. CAPOZZA and ANN M. CAPOZZA,
                                                                    VERIFIED COMPLAINT
                                              Plaintiffs,
                 -against-                                          Index No.: 001160/2020

          THE AUTOMOBILE INSURANCE COMPANY
          OF HARTFORD, CONNECTICUT,

                                              Defendant.


                 Plaintiffs, Richard R. Capozza and Ann M. Capozza ("Plaintiffs"), by and through

          their attorneys, the Lynn Law Firm, LLP, complaining of the defendant, The Automobile

          Insurance Company of HartFord, Connecticut, ("Travelers") allege and show to the Court

          as follows:


                                                    PARTIES


                1.      At all relevant times herein, Plaintiffs were and still are residents of the

          County of Onondaga, State of New York.

                2.      At all relevant times herein, plaintiffs owned real property located at 2302

          East Lake Road, Skaneateles, NY 13152 ("the Insured Premises").

                3.      At all relevant times, and in February of 2018, the Insured Premises was

         insured with The Automobile Insurance Company of Hartford, Connecticut ("Travelers")

                4.      At all relevant times herein, The Automobile Insurance Company of

         Hartford, Connecticut, ("Travelers") was and is a Connecticut Corporation, and is

         authorized to issue insurance policies for property and casualty in New York State.




                                                      2 of 7
          Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 6 of 60
                                                                  IND EX
                                                                      1. NO. ,001160/20
FILE :=ONONDAGA COUNTY CLERK 01 31 2020 02 :12 PM
NYSCEF OC. NO. 1                                                                     RECEIVED NYSCEF: 01/31/20 r~



                    5.    At all relevant times herein, The Automobile Insurance Company of

            Hartford, Connecticut, ("Travelers") provided insurance coverage for the Insured

            Premises.

                    6.    At all relevant times herein, The Automobile Insurance Company of

            HartFord, Connecticut, ("Travelers") was and is duly authorized to conduct insurance

            business in the State of New York.


                                                    THE LOSS
       ~~
      >0
      z             7.    On or about February 20, 2018, there was a sudden and unexpected water
      w
      N
     s      loss at the Insured Premises (the "Loss").
     ~
     }
     ~
                    8.    This Loss caused immediate and significant damage to the Insured
     3
      ~
      ~
     }~     Premises.
     Zw
      °~                                           INSURANCE
       Q
     ~~
     ~              9.    At all relevant times herein, Travelers issued to its insureds, Plaintiffs, an
     ~
     LL
     ¢      Insurance policy that provided coverage for the loss at the Insured Premises ("the
     J

     ?      Policy").
     J

                    10.   Attached hereto and made a part hereof as Exhibit "A" is a certified copy

     11     of the Policy defendant represented as the Policy in full force and effect in February

            2018.

                    11.   The Policy was in full force and effect on February 20, 2018.




                                                          2




                                                         3 of 7
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 7 of 60
                                                                                           INDEX N0.,001160/20
NYSCEI~      NO. 1                                                                  RECEIVED NYSCEF: 01/31/20




                 12.      At all relevant times, Plaintiffs paid all premiums due and owing in

           connection with the Policy, and were otherwise in compliance with all obligations in

          connection with coverage.

                 13.      Travelers has claimed coverage for the Loss and made certain payments.

          Upon information and belief, plaintiffs have received payment in the amount of

          $198,138. 59.


           AS AND FOR A FIRST CAUSE OF ACTION IN BREACH OF CONTRACT AGAINST
                                                  TRAVELERS:

                 14.      Plaintiffs repeat and reallege the allegations contained in Paragraphs "1"

          through 13" above as though fully restated here.

                 15.      Plaintiffs have fully complied with all terms, conditions, duties and

          obligations under the Policy.

                 16.      The Loss of February 20, 2018 was a Covered Loss.

                 17.      Certain payments remain unpaid and outstanding.

                 18.      This dispute arises from non-payment of certain payments.

                 19.    Travelers has breached its obligations to provide insurance coverage

          under the Policy, and has unilaterally breached its covenant of good-faith and fair

          dealing implied in its Policy by deliberately, negligently, unlawfully and wrongfully

          mishandling Plaintiffs' claim and deliberately, negligently and wrongfully

          delaying/denying payment of Plaintiffs' claim for coverage for damage at the Insured

          Premises.                                      `




                                                         3




                                                       4 of 7
            Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 8 of 60
; FI~LE :~ONONDAGA COUNTY CLERK O1 31 2020 02:12 PM                  INDEX No., 00116o/2c
    NYSCEF DOC. N0. 1                                                                    RECEIVED NYSCEF: 01/31/2C

I
~
~                       20.    As a result of Travelers' breach of its obligations under the Policy,
!
'               Plaintiffs have suffered direct damages in an amount to be proven at trial.
~
~

                  AS AND FOR A SECOND CAUSE OF ACTION FOR DECLARATORY JUDGMENT
"                                      AGAINST TRAdELERS:
I

                       21.    Plaintiffs repeat and reallege the allegations contained in Paragraphs 1"

                through "20" above as though fully restated here.

           x           22.    Plaintiffs performed all of their obligations under the Policy.
         0>K
         Z             23.    Defendant was and is obligated under the Policy to provide insurance
          w
          N

         s     coverage to plaintiffs for the Loss, and all resulting and consequential damages arising
         ~
         ~>
         ~._   out of said Loss.
           J

         ;             24.    Coverage should properly be enforced, and the plaintiffs' losses and
         W7Y
         tx

         ~°Q   damages paid by Travelers.

         ~J            25.    Defendant's failure and refusal to provide plaintifP with coverage and full
         ~
         ~     payment for any and all damages (less any applicable deductible), was and is in breach
         s
         z     of its contractual obligations under the Policy.
         Z
         `
         J            26.     As a result thereof, plaintiffs sustained direct and consequential damages

               in an amount exceeding the jurisdictional limits of all lower courts.

                      V1IHEREFORE, plaintiffs demand judgment be entered against the defendant,

               jointly and/or severally, for the following relief:

                                 a. Compensatory and consequential
                                    damages arising out of the Loss in an
                                    amount to be proven at trial;



                                                               4




                                                             5 of 7
   Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 9 of 60
                                              020     :12                  INDEX N0.,001160/20 20
. N0. 1                                                          RECEIVED NYSCEF: 01/31/20 20




               b. A judgment enforcing the Policy and
                  declaring that Travelers is obligated to
                  provide coverage for all damages
                  arising from the Loss, including costs
                  and interest;

              c. Applicable interest from the date of loss,
                 date of disclaimer or such other date as
                 the Court deems just and proper; and

              d. For such other and further relief as this
                 Court deems just and proper.



Dated: January 31, 2020
       Syracuse, New York                            ~
                                                     ~
                                              `Wrtin A. Lynn, Es
                                               LYNN LAW FIRM LP
                                               Attorneys for Plaintiff
                                               750 M&T Bank Building
                                               101 South Salina Street
                                               Syracuse, NY 13202
                                               Telephone: (315) 474-1267
                                               Email: mlynn _lynnlaw.com




                                          5




                                       6 of 7
                 Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 10 of 60
                                                                                                INDEX N0.,001160/201
                                                                                                   c
                                                                                                                    1
                                                                                          RECEIVED NYSCEF: 01/31/20 ~
NYSCEF          NO. 1




                                                          INDIVIDUAL VERIFIICATION


             STATE OF NEW YORfC )
                                ) ss:
             COUNTY OF ONONDAGA)


                   Richard R. Capozza, being duly sworn, says that he is the plaintiff in the above-named

             proceeding and that the foregoing Summons and Verified Complaint is true to the best of his

             knowledge, except as to matters therein stated to be alleged upon information and belief, and as

             to those matters, he believes them to be true


                                                                            ~► . . L    'a~~~~lfl~~~~~    I'~
                                                                             1
                                                                            ~►-   ard '_ • • ~     ~
                                                                                                         ,



             Sworn to before me this
         <         day of January, 2020.
                                               ,
      0 Notary Public ~
     ~a
     4                        NOlIY BEIVNEYT
     _j                 Nsotery Pubiio-State of NewYork
                                 No. ass7123
     ~               Quatiffed In Onondaga County
     LL            Commission Expires October 7, 2029
     ~
     ~
     z
     z
     }
     J




                                                                 7 of 7
            Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 11 of 60
FrLED:'O,NONDAGA COUNTY CLERK 01 31 2020 02:12 PM                     INDEX NO., 001160/2020
NYSCEF DOC. NO. 2                                                RECEIVED NYSCEF: 01/31/2020




                                     EXHIBIT A
          Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 12 of 60
                                                                   INDEX No. 001160/2020
FILED: 'ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. N0. 2                                                                    RECEIVED NYSCEF: 01/31/2020

             RUPP                                         1600 Liberty Building, 424 Main Street, Buffalo, NY 14202
                                                                                   716.854.3400 a ruppbaase.com
             BAASE
          ~ PFALZGRAF
             C U N N i N G H A M LLC                                                            MARCO CERCONE
             ATTORNEYS                                                                   cercone@ruppbaase.com




                                                      June 27, 2018

         Martin A. Lynn, Esq.
         Lynn Law Fum, LLP
         101 S. Salina Street
       Suite 750 M& T Bank Building
         Syracuse, New York 13202

         Dear Mr. Lynn:


                        Re:     Insured:       Richard and Ann Capozza
                                Claim No.:     H8L1479
                                Date of Loss: February 20, 2018
                                Our File No.: 0004.23311

                         On behalf of The Automobile Insurance Company of Hartford, Connecticut, enclosed
         please find a copy of the policy of insurance issued to your clients in connection with the above
         matter.

                                                      Since ely,                             ----



                                                      Marco Cercone

         Enclosure




                                           Innovation in Practice
                              Rochester I Williamsville I Ellicottville I Jamestown
                   Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 13 of 60
                                                                                                          INDEX No., 00116o/zo2o
i FIT,ED: 'ONONDAGA COUNTY CLERK 01 31 2020 02 :12 PM
    NYSCEF DOC. N0. 2                                                                              RECEIVED NYSCEF: 01/31/2020

               Continuation                                                                                        AM
;              Deelarations
i                                                                                            TRAV E L E R S J
                                              H®MESAVER P®LICY


               Named Insured                                            Your Agency's Name and Address
               RICHARD R& ANN M CAPOZZA                                 DELMONICO INS AGENCY
               PO BOX 107                                               906 SPENCER ST STE 206
               SKANEATELES NY 13152-0107                                SYRACUSE NY 13204




               Your Policy Number:               4996 663 1             For Policy Service Call: (315) 472-4242
               Your Account Number:              4996                   1For Claim Service Call: 1-800-CLAIM33

               Policy Period                                            Location of Residence Premises
               FROM: 12-18-17 To: 12-18-18 12:01 A.M.                   2302 E LAI{E RD
               STANDARD TIME AT THE RESIDENCE PREMISES                  SKANEATELES, NY 131528924


              Section I- Property Coverages                                                   Limits of        Premium
                                                                                              Liability

              A -   Dwelling                                                                 $    514,500      $ 2,010.00
              B-    Other Structures                                                               51,450            INCL
              C-    Household Furnishings                                                          10,000            INCL
              D-    Loss of Use                                                                    51,450            INCL


              Section II - Liability Coverages

              E- Premises Liability                                                          $    500,000      $    63.00
              F- Medical Payments                                                                   5,000            INCL


              Policy Forms and Endorsements
              HS   663       09   99    Rental Dwelling Form
              HS   00 03     09   99    Special Coverage
              HS   01 31     05   14    Special Provisions - New York
              HS   04 16     09   99    Premises Alarm Or Fire Protection
                                        System
              HS 23 85 09 00            Water Back Up And Sump Overflow                                        $    60.00


              Total Premium                                                                                    $ 2,133.00


              Your Premium Reflects the Following Credits or State Surcharges
                     Premises Alarm System-Fire                                                                      8.0%


              Policy-Deductible: $ 1,000.00 All perils insured against
              In case of loss under section I, only that part of the loss over the stated
              deductible is covered.




              Continued on next page                          Insured Copy                                   Page 1 of 3
             PL-86511-97   679106X447
                                                                  004009/00474 F3116D80 9006 10131/17
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 14 of 60
                                                                       IND,EX No., 001160/2020
i P'IY,ED: 'ONONDAGA COUNTY CLERK 01 31 2020 02 0 12 PM
    NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 01/31/2020




~
i
i
              YourInsurer: The Automobile Insurance Company of Hartford, Connecticut
                                        One of The Travelers Property Casualty Companies
                                        One Tower Square, Hartford, CT 06183


              For Your Information
              For information about how Travelers compensates independent agents and
              brokers, please visit www.Travelers.com or call our toll free telephone
              number 1-866-904-8348. You may also request a written copy from Marketing
              at One Tower 5quare, 2GSA, Hartford, Connecticut 06183.

              We have increased the coverage limit on your home by 2.0% to reflect the estimated
              cost to rebuild your home. This increase is based on information we received from
              CoreLogic, an independent fi.rm specializing in construction costs. Each home is unique
              and you know your home best. Your coverage amount may need to be adjusted, higher or
              lower, based on your home's specific construction details, updates or upgrades. If you
              disagree with your coverage limit, please contact your Travelers representative or
              agent who can work with you to help you decide the appropriate amount of insurance
              for your home and process any necessary adjustments.

              It is important that the information we used to rate your policy is correct. It is
              your responsibility to make sure that the information on these Declarations is
              accurate and complete, including checking that you are receiving all the discounts
              for which you are eligible. To see a full list of discounts offered, including
              discounts for having multiple policies with us and protecting your home with safety
              devices, go to www.travelers.com/discounts. Once at the website, type in your policy
              number 9341649966631 and product code SV1 to view the discounts available. If any
              of the information on the Declarations has changed, appears incorrect, or is missing,
              please advise your Travelers agent or representative immediately. Your Travelers
              agent or representative is also available to review the information on the Declarations
              with you.

              IIHPORTANT FLOOD INSURANCE NOTICE

              Your homeowners or dwelling policy does NOT provide coverage for loss
              caused by flood or mudslide, which is defined, in part by the National
              Flood Insurance Program as:

                 A general and temporary condition of partial or complete inundation of
                 normally dry land areas from overflow of inland or tidal waters or from
                 the unusual and rapid accumulation or runoff of surface waters from
                 any source.

             If you are required by your mortgage lender to have flood insurance on
             your property, or if you feel that your property is susceptible to flood
             damage, insurance covering damage from flood is available on most
             buildings and contents in participating communities through the National
             Flood Insurance Program.

             Information about flood insurance and whether your community
             participates in the program can be obtained from your insurance
             company,from your insurance agent/broker, or directly from the
             National Flood insurance Program by calling 1-800-638-6620 or
             via their website at http://www.floodsmart.gov.




             Continued on next page                                                                Page 2 of 3
             PL-86511-97   679106X447
               Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 15 of 60
F LED: " ONONDAGA COUNTY CLERK Ol 31 2020 02 : 12 PM                                         INqEX NO., 001160/2020
NYSCEF DOC. N0. 2                                                                       RECEIVED NYSCEF: 01/31/2020

           Continuation
           Declarations
                                                                                 TRAy sELEnS
                                     gI®MESAVER P®L,ICY

           Named Insured: RICHARD R& ANN M
                          CAPOZZA
           Policy Number:      4996 663 1
           Policy Period: 12-18-17 To: 12-18-18
           Effective Date: 12-18-17



           For Your Information (continued)
           Rating information only

          Dwelling Occupied By TENANT             Territory        40
          Construction         FRAME              Protection Class 0005
          Yr Built             2001               Rate Tier        STD
          Not more Than 500 Feet from Hydrant,    3.0 Miles from Fire Dept.

          IIpon request, we will furnish you, or your representative, with a written estimate of
          damages to real prcperty, specifying all deductions, provided such estimate has been
          prepared by us or has been prepared on our behalf for our own. purposes. This estimate
          will be provided within thirty days after your request or its preparation, whichever is
          later.

          Thank you for insuring with Travelers. We appreciate your business. I£ you
          have any questions about your insurance, please contact your agent or
          representative.

          These declarations are part of your Homesaver Insurance Policy, Rental
          Dwelling Form 663. If a change number and effective date appear at the top
          of this page, these Declarations replace any previous Declarations on that date.




                                                  Insured Copy                                  Page 3 of 3
         PL-86511-97   679106X447
                                                      004010100474 F3116060 9006 10/31/17
             Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 16 of 60
; FI      ONONDAGA COUNTY CLERK Ol 31 2020 02:12 PM                    INDEX
                                                                          . NO.~ 001160/2020
 NYSCEF DOC. NO. 2                                               RECEIVED NYSCEF: 01/31/2020
            Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 17 of 60
                                                                       INPEX NO, 001160/2020
FIL.FD: ©NONDAGA COUNTY CLERK Ol 31 2020 02:12 PM
NYSCEF DOC. N0. 2                                                RECEIVED NYSCEF: 01/31/2020




                             -L ~-
               TRAVELERS J



              This is to certify that this is a reproduction, from the
              company's records, of the insurance policy between the
              insured and the insuring company as described on the
              Declarations Page. It is a full, true and complete
              reproduction of the insurance policy. No insurance is
              afforded hereunder.


              Signature:


                    ~
              Date: 4.10.2018
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 18 of 60
                                                                        INDEX No., 001160/2020
    FYLED:' Q1~i0I~TDAGA COUNTY CLERK Ol 31 2020 02:12 PM
I NYSCEF DOC. NO. 2                                                                                      RECEIVED NYSCEF: 01/31/2020


'               DELMONICO INS AGENCY
                906 SPBNCER ST STE 206                                                                           AAW
                SYRACIISE NY 13204                                                                           p~
                                                                                          TRA~\Y/ /E lnllL iM.~d RS J
                00474




                                                                                         October 31, 2017




                RICFIARD R& ANN M CAPOZZA
                PO BOX 107
                SSANEATELES NY 13152-0107




             Dear Policyholder,

            Thank you far allowing us to continue servicing your Fiomesaver policy. We value you
            as a customer and appreciate your loyalty.

            Enclosed, you will find your Account Bill, your renewai Policy Declarations and related documents.
            After you have reviewed this entire package, please store it in a safe place with your original policy.

            If you have any questions concerning your policy, please contact your agent at the telephone number displayed
            on the attached Declarations. We want to be sure that you completely understand your policy and the protection
            we provide.

            We appreciate your business and look forward to servicing your insurance needs.

            Travelers




            PL-10750 12-02
                                                                       004007100474 F3116080 9006 10/31/17
           Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 19 of 60
                                                                    INAEX NO.t 0 0116 0 /2 02 0
  FILZD: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
; NYSCEF DOC. NO. 2                                                                 RECEIVED NYSCEF: 01/31/2020




               vw, ater
                            W. ater
                                           Everywhere .o.


             Am I protected from Flood? PROBABLY NOT!
             Flooding occurs in EVERY state! Many peop!e find out too late that they are at risk for
             flooding, and even worse that their property insurance doesn't cover flood damage.

             @ Your Homeowners po!icy DOES NOT cover flood loss to your home and contents.
             4 In certain areas, the chance of a flood loss is 25% greater than a loss due to a fire during
                a 30-year mortgage.
             a Six out of every ten dec!ared disasters involve f!ooding!
             • Homes in areas where there is new construction or where there have been other events,
               such as forest fires, may be in greater danger than in the past because of changes to the
               land around them.
             • 25% of all floods occur outside of a high-risk flood area.
             o Federally backed mortgages in certain areas require flood insurance po!icies for the life of
               the mortgage.
             To ensure that your property and belongings are protected, call your independent insurance
             ac
              _ent•

             Even if you already have a flood po!icy, you may want to discuss coverages with your agent to
      =      ensure that your po!icy is up to date.


    .,=

     _
    ~=
    ~=


    xo
    ~=

    o—~—~=                                                                     TRAVELERS~.1~
    ~ PL-6206 Rev. 09-08
         Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 20 of 60
                                                                  INI;EX NO.. 0                                        0 116 0/2 02 0
FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                                      RECEIVED NYSCEF: 01/31/2020


         Third Party Designee Notice-Named Insureds who Are 65 Years of Age or ®Ider

         If you are a named insured and at least 65 years of age or older, you may assign a third party designee to any
         insurance policy you have with us. This means when you are mailed any of the following types of notices, a
         copy will also be sent to your third party designee:
           . notice of cancellation
           ° notice of nonrenewal
           • notice of conditional renewal
         By designating another person (such as a family rnember, friend, or attorney) to receive these notifications,
         someone additional will receive these important notices if, for any reason, you are unavailable to receive your
         mail.
         To make a third party designation, or replace a current third party designee on your policy, please complete
         and return this form. It must be signed by you and your third party designee, and mailed by CEItTIFIED
         MA1L, RETURN I;tECEIPT REQUESTED, to this address:
                                                                Travelers
                                                            P.O. Box 59059
                                                        Knoxville, TN 37950-9059
         Your designation will become effective within 10 business days after we receive this completed form.
         Please note:
          • If you previously assigned a third party designee to this policy, that person's name is shown on your policy's
            Declarations page.
          o   You may terminate the third party designation by sending written notification to us. The third party may
              terminate their designation by sending both you (the named insured) and us written notification.
              Notifications to us should include the Named Insured's policy number.
        If you have questions about making, replacing or terminating a third party designation, please call your insurance
        agent or Travelers representative.

                                                            ACCEPTANCE
        I, a Named Insured, request a third party designee for this policy:
        Named Insured

        Type of Policy                                          Policy Number

        Third parry designee's name

        Address



                           This is a new designation.               This replaces my current designation.

        Named Insured's signature                                                           Date

        I accept, as a Third Party Designee, to receive copies of notices of cancellation, nonrenewal or conditional
        renewal on behalf of the Named Insured above. If I decide to terminate my designation, I must send written
        notification to both the Named Insured and the insurer.

        Designee's signature                                                                Date
                        Please return the compteted form to Travelers and retain a copy for your records.
        PL-9268 NY 10-17                                                                                              Page 1 of 1
                                                                      004011100474 F3116D80 9006 10131117
                Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 21 of 60
                                                                                                           INDEX NO., 001160/2020
FILBD: O•NONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                                  RECEIVED NYSCEF: 01/31/2020


                                                         Your privacy. . .
                                                          Is our concern
           WHAT WE MEAN WHEN WE TALK ABOUT "PRIVACY"
               Your privacy is important to us. When we sell an insurance policy to a person we need infornnation about the
           person or property that we're insuring. We consider this private and have taken steps to keep it confidential.
               We want you to know about our privacy policy. The privacy policy tells you the kinds of information we get
           about you, where we get it, and with whom, if anyone, we may share it.
               This brochure describes our privacy policy, procedures and practices for individuals who seek or get auto,
           home and other personal liability and property insurance for personal, family or household needs.
           WHAT KIND OF INFORMATION WE HAVE AND WHERE WE GET IT
               You b ve us most of what we need in the application process. To make sure what we have is correct we may
           need to check with you by phone or mail.
               You may be asked to give us more details in writing or over the phone. Plus, we may receive and check your
           past insurance claims from insurance support organizations or your fomner insurers.
               As allowed by law, we may ask for credit and other consumer reports from consumer reporting agencies
           conceming your application for insurance or any renewal of insurance. Information given to us by an insurance
          support organization, including consumer reporting agencies may be retained by them and disclosed to other persons.
               For auto insurance, we often get a report of accidents or convictions from your State Motor Vehicle
          Department. We get these reports through an independent reporting company. We may also check information
          fi-om government agencies or independent reporting companies. This helps us correctly rate and price your policy.
               For home, building, or boat insurance, we or an inspector from an independent company may visit the
          property to inspect and report on its condition. In some cases, pictures may be talcen. This allows us to check the
          estimate we have of your property's value. If we need more details about the property or the alarm you've
          installed, we may need to enter your property to finish the inspection. We would contact you before entering your
          property.
               As a part of our application and underwriting process, in most states, we also order an Insurance Score based
          on credit history. We use the Score, infomzation you give us, and other consumer reports for underwriting and the
          price we will charge. If we receive corrected personal information from a consumer reporting agency, we will re-
          evaluate you.
              Once you're insured with us, your fle may contain details about your policy(ies). This may include bill
          payments or claim history. A claim representative may comment, for example, on the condition and use of the
          insured property. We may also keep a police report if one was issued.
              Sometimes we need to know about your health. For example, if we need to know whether a physical
          limitation will affect your ability to drive, we would ask you to sign a form allowing your personal doctor to
          answer any question we may have.
   — WHO HAS ACCESS TO THIS INFORMATION
    _=         We keep what we collect about you in our files. Our policies and procedures protect your personal
  n_— information. We have physical, electronic and procedural safeguards in place.
               We do not give or sell our customers' personal infornnation to others for marketing purposes. You
          don't have to ask us to keep your information private because we do not give it, unless allowed.
  -0=          We will use information about you to sell you insurance, service your insurance and settle claims. We may
  ^- give the information to other persons or companies to help us manage or service our business. When we do, we
    ~ require them to use it only for the reasons we gave it to them.
  ~            We may give, without your past permission and only if allowed by law, information about you held in our
  x= files to certain persons or organizations such as:
  n~
              • Your agent or broker
  o=         • Our affiliated property and casualty insurance companies
  ~-         • An independent claim adjuster or investigator

   = PL-11952 Rev.6-07
                  Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 22 of 60
                                                                                                            INPEX NO., 001160/2020
FILED: ONONDAGA COUNTY CLERK Ol 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                                  RECEIVED NYSCEF: 01/31/2020



              •    Persons or organizations that conduct scienti$c research, including actuarial or underwriting studies,
                   provided that no individual may be identified in the studies
             •   An insurance support organization, including consumer reporting agencies
            • Another insurer in order to prevent or prosecute fraud
         Also, on rare occasions, we may be required to share this information:
             •     With a State Insurance Department or other governrnental agency, if required by federal, state or local
                   laws
             •     If ordered by a summons, court order, search warrant or subpoena
             •     To protect our own legal interests, or in case of suspected fraud or other illegal activities.

         HOW TO FIND OUT WHAT INFORMATION WE HAVE ABOUT YOU
             If you have any questions about what we have in your file please write to us. When we receivc your written
         request, we will respond within thirty (30) business days. We will let you know if we've given any information
         about you to anyone in the past. If we asked for a consumer report we will tell you the name and address of the
         consumer reporting agency.
             You may also see and copy your file (except for certain documents about claims and lawsuits). If you believe
         any of our information is wrong we'll check it out and if we agree there was an error, we'll correct it. If we don't
         agree, you're sti11 allowed to file a Ietter with your comments. We'11 send the correction or letter to anyone who
         received or will receive the original information.
             If you have any questions about the right of access to or correction of your file, we'll be happy to review our
         procedures with you. Please contact:

             Privacy Coordinator
             SYRACUSE 679
             PO BOX 59059
             KNOXVILLE,TN                 37950


         WHEN YOU WRITE, PLEASE BE SURE TO TELL US YOUR:
            • Name
            • Address
            • Policy number
            • Phone number and the best time of the day for us to call you
        Please include a copy (not the original) of personal ID, such as your driver's license.

        WE THANK YOU FOR LETTING US SERdE YOUR INSURANCE NEEDS.
        This notice is effective July 2006 and is given by Travelers Indemnity Company, and its property and
        casualty insurance affiliates, members of the Travelers group of companies. This notice applies to current
        and former customers and may be amended at any time. The amended notice will be sent to customers and will
        also be placed on Travelers web sites.

        A statement concerning our use of Insurance Score is available upon request for Oregon residents.




        PL-11952 Rev.6-07
                Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 23 of 60
                                                                                                         INpEX Noc 001160/2020
    FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
; NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/31/2020
i

I

;                                                    IIVIPORTAIVT NOTICE
I                       PLEASE READ THIS IF YOl1'RE 65 YEARS OLD OR OLDER

           You have the option to assign a third party designee to any insurance policy you have with us. This means
           when you are mailed the following types of notification, a copy will also be sent to your third party designee:
                                  o   notice of cancellation
                                  ®   notice of non-renewal
                                  ®   notice of conditional renewal

           By designating another person who has an interest in your welfare (such as a family member, friend, or
           attorney) to receive these notifications, you'll be sure to have someone receive these important notices if,
           for any reason, you are unavailable to receive your mail. Your third party designee will be aware of the
           situation and can provide any assistance you may need.

           To make or change a third party designation, please complete the following form. It must be signed by you
           and your third party designee and mailed by CERTIFIED MAIL, RETURN RECEIPT REQUESTED, to
           this address:

                                                                 Travelers
                                                             P.O. Box 59059
                                                         Knoxville, TN 37950-9059

           If you have questions about making or changing a third party designation, please call your insurance
           representative.                                                                                I

          This is an annual notice. Complete this form if you want to assign a third party designee to this policy and
          have not already requested one OR if you want to change the third party designee assigned to this policy. If
          you previously assigned a third party designee to this policy, that person's name is shown on the
          Declarations page of your policy.
                                                           Please cut along line.

          I request a third party designee for this policy:

          Policyholder's Name

          Type of Policy                                         Policy Number

          Third party designee's name:

          Address



                            This is a new designation.                This is a change of designation.


          Designee's sign                                                               Date:

          Policyholder's signature                                                      D ate:

                                   PLEASE RETURN by certified mail, return receipt requested.

          PL-9268 NY 5-98                                                                                     Page 1 of 1
            Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 24 of 60
                                                                      INDEX No., 001160/2020
I FILED:. ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
~ NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 01/31/2020
;
I




I
                                               IMPORTANT NOTICE


                                      USE OF CREDIT NOTIFICATION
          In connection with this insurance, we previously used a credit report or obtained or used a
          credit-based insurance score based on information contained in that report. We may obtain
          or use credit information again provided, however, that upon renewal such information may
          only be used to reduce premiums. An insurance score uses information from your credit report
          to help predict how often you are likely to file claims and how expensive those claims will be.
          Typical items from a credit report that could affect a score include, but are not limited to, the
          following: payment history, number of revolving accounts, number of new accounts, the
          presence of collection accounts, bankruptcies and foreclosures. The information used to
          develop the insurance score comes from TransUnion.
          If you have questions concerning your credit information, please contact the following
          consumer reporting agency: .

                                      TransUnion National Disclosure Center
                                                 P.O. Box 1000
                                               Chester, PA 19022
                                                1-800-645-1938
                                              www.transunion.com

          If you need to contact us about this notice, you can do so at:

                                   Travelers Insurance Score Resource Center
                                                 P.O. Box 59059
                                            Knoxville, TN 37950-9059
                                                 1-800-550-7717

          If you have general questions about your policy or billing, please call 1-877-872-8737.




         PL-12199 02-14                             Page 1 of 1
                                                            0 04 0 0 810 04 74 F3116D80 9006 10/31/17
                     Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 25 of 60
        FILED: ONONDAGA COiTNTY CLERK O1 31 2020 02:12 PM                                           INDEX No.• 001160/2020
    i


        NYSCEF DOC. N0. 2                                                                     RECEIVED NYSCEF: 01/31/2020
i
I


!                           IMPORTANT NOTICE ABOUT BILLING OPTIONS AND DISCLOSURES
                  This notice contains important information about our billing options and charges.

                  You have chosen to pay your insurance premium in monthly installments and will be
                  billed by mail / email. Please note that a service charge of $6.00 will apply per
                  installment. Other charges that may apply include a$10.00 late charge and a$20.00
                  fee for payments returned by your bank. If a payment is late we may require the
                  total balance on your account be paid, in order to continue coverage.

                 If your billing needs change, you may pay your premium by:

                 Bill Plan                              Monthlv                        Pay In.Full
                 Electronic Funds Transfer (EFT)        $ 1.00                         No Charge
                 Recurring Credit Card (RCC)            $ 1.00                         No Charge
                 Bill by Mail / Email                   $ 6.00                         No Charge
                     Late Charge: $10.00 per occurrence
                     Payments returned by your bank: $20.00 per occurrence

                 In the event two payments are returned during a 12 month period you will be required
                 to pay with guaranteed funds for 182 days from the date of the last returned
                 payment. Guaranteed funds are credit card, bank check, money order or home banking
                 payments. Other forms of payment will be returned. You will not be eligible to use
                 our Electronic Funds Transfer (EFT) or Recurring Credit Card (RCC) payment plans.

                 Visit www.amp.travelers.com if you would like to enroll in our Electronic Funds
                 Transfer (EFT) or Recurring Credit Card (RCC) payment plan.

                 When you provide a check as payment, you authorize us either to use information from
                 your check to make a one-time electronic fund transfer from your account or to
                 process the payment as a check transaction.

                 If you have multiple policies with us you may be able to combine those policies into
                 a single billing account. If you have selected one of our monthly billing options,
                 and you combine your policies into a single billing account, you w311 be charged
                 just one service charge per installment, and not per individual account.

                 To add this policy to an existing billing account or if you have other questions
                 about this notice, please call your insurance representative at (315)472-4242.




                PL-14216 Rev.7-16

                                                             004012100474 F3116080 9006 10/31/17
             Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 26 of 60
                                                                      INDEX No.• 001160/2020
I FILFD: * G"NONDAGA COIINTY CLERK 01 31 2020 02 :12 PM
; NYSCEF DOC. N0. 2                                                                                    RECEIVED NYSCEF: 01/31/2020
r
i
I
I

I          PRIVACY N®TICE
 l
 i
!          Privacy Statement for Individuai U.S. Personal Insurance Consumers
i          Your privacy is important to us. When we quote or sell an insurance policy to a person, we get information about
~          the peopie and property that we're insuring. This Privacy Notice describes the types of information about you
~          ("personal information") we collect, where we get it, and how we use, share and protect it. It applies to current
           and former Travelers personal insurance customers in the United States.
           A few key points inciude:

               m   We collect personal information from you, your agent, and from third parties
               ° We will not share your personal information with others for their marketing purposes without your
                  permission
               •   We maintain safeguards designed to help prevent unauthorized use, access and disclosure of personal
                   information

          What type of information do You give us most of what we need in the application process. To make sure
          we collect?                   what we have is correct, or to obtain additional information, we may need to
                                        check back with you. For example, you may be asked to give us more details
                                        in writing, via e-mail or over the phone. In addition, we may obtain other
                                        information, including but not limited to the following:

                                                 Information from consumer reporting agencies and other insurance
                                                 support organizations to the extent permitted by law. This may include
                                                 items such as credit history, credit-based insurance score, driving record,
                                                 accident and motor vehicle conviction history, and claim history.
                                                 Inforrnation given to us by an insurance support organization, including
                                                 consumer reporting agencies, may be retained by them and disclosed to
                                                 others.

                                             ° Your past insurance history, including information about your policies and
                                                claims, from insurance support organizations or your former insurers.

                                             ° Information regarding your property. We may obtain this through third
                                                 party reports and through a property inspection. We or an independent
                                                 inspector may visit the property to inspect its condition, or we may use an
                                                 unmanned aircraft system. We may obtain geospatial information, and
                                                 take pictures or video. If we need more details about the property, we may
                                                 need to schedule an interior inspection.

                                             ° Information from government agencies or independent reporting
                                                 companies.

                                             ° Other third party data relating to the insured risk, such as possible drivers
                                                and vehicles associated with your household and odometer readings
                                                associated with any vehicle(s).

                                             °   In some instances, we may need to know about your health. For example,
                                                 if we need to know whether a physical limitation will affect your ability to
                                                 drive, we may ask for a statement from your doctor.




          PL-11952 08-17                                                                                         Page 1 of 3
                                                                      004013/00474 F3116D80 9006 10/31/17
                 Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 27 of 60
    FILF-D: ONONDAGA COUNTY CLERK 01 31 2020 02:12_PM                                                    INJDEX NO. 001160/2020
I   NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 01/31/2020




             How do we use your personal    We use the personal information we collect to sell, underwrite and rate,
             information?                   service and administer insurance; to handle claims; to create and market
                                            products and services; to prevent and detect fraud; to satisfy legal or
                                            regulatory requirements; and for other business purposes and as otherwise
                                            allowed by law.

                                            Once you're insured with us, we will retain details about your policy(ies). This
                                            may include, among other things, bill payment, transaction or claim history
                                            and details, as well as other information.

                                            When you give us a telephone number, you consent to being contacted at that
                                            number, including if the number is for a cell phone or other wireless device.
                                            We may contact you in person, by recorded message, by the use of
                                            automated dialing equipment, by text (SMS) message, or by any other means
                                            your device is capabie of receiving, to the extent permitted by law and for
                                            reasonable business purposes, including to service your policy or alert you to
                                            other relevant information.



            How do we share your           I We do not give or sell your personal information to nonaffiliated third parties
            personal information?            for their own marketing purposes without your prior consent.
                                            We may give the personal information we collect to others to help us conduct,
                                            manage or service our business_ When we do, we require them to use it only
                                            for the reasons we gave it to them. We may give, without your past permission
                                            and to the extent permitted by law, personal information about you to certain
                                            persons or organizations such as: your agent or insurance representative; our
                                            affiliated property and casualty insurance companies; independent claim
                                            adjusters or investigators; persons or organizations that conduct research;
                                            insurance support organizations (including consumer reporting agencies); third
                                            party service providers; another insurer; law enforcement; state insurance
                                            departments or other governmental or regulatory agencies; or as otherwise
                                            required or permitted by law. Information we share with insurance support
                                            organizations, such as your claims history, may be retained by them and
                                            disclosed to others.

                                            We may also share your personal information: to comply with legal process; to
                                            address suspected fraud or other illegal activities; or to protect our rights,
                                            privacy, safety or property, and/or that of you or others.



            How do we protect your          We maintain physical, electronic and administrative safeguards designed to
            personal information?           help protect personal information. For example, we limit access to personal
                                            information and require those who have access to use it only for legitimate
                                            business purposes.




            PL-11952 08-17                                                                                     Page 2 of 3
         Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 28 of 60
FILED: ©NONDAGA COUNTY CLERK 01 31 2020 02:12 PM                  INDEX No*                                          001160/2020
NYSCEF DOC. NO. 2                                                                                   RECEIVED NYSCEF: 01/31/2020




         How can I review and correct     If you have questions about what personal information we maintain about you,
         the personal information you     please make your request in writing and include your full name, mailing
         have about me?                   address, phone number and policy number. When we receive your written
                                          request, we will respond within thirty (30) business days. We will describe the
                                          personal information we maintain, whom we know we've shared it with in the
                                          last two (2) years, and how you may request a correction, if necessary. If we
                                          requested a consumer report, we will telf you the name and address of the
                                          consumer reporting agency.
                                          You may also see and copy the information we have, except for certain
                                          documents about claims and lawsuits. If you believe our information is
                                          incorrect, let us know in writing. We will review it, and, if we agree, we will
                                          correct it, notify you, and send a correction letter to anyone who received the
                                          original information. If we do not agree, you are allowed to file a letter with
                                          your comments.
                                          For questions about the right of access or correction to your information,
                                          please write to: Travelers, One Tower Square, Hartford, CT 06183, Attn:
                                          Privacy Office.




        This notice is given by The Travelers Indemnity Company and its personal insurance property casualty affiliates.
        This notice may be amended at any time. The most current version will be posted on Travelers.com.
        A statement concerning our use of Insurance Score is available on request for Oregon residents.




       PL-11952 08-17                                                                                         Page 3 of 3
                                                                   004014100474 F311000 9006 10131/17
             Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 29 of 60
                                                                      INDEX N0: 001160/2020
' F ILaED: ONONDAGA COUNTY CLERK Ol 31 2020 02:12 PM
 NYSCEF DOC. NO. 2                                                RECEIVED NYSCEF: 01/31/2020




    r)
    rn   .
    ~
    v                                                                    ~
    0
    x
    >
    U
                                                   TRAVELERSJ




             A Homesaver Policy Booklet
             f ro m T'rave I e rs




             Especially for:
             RICHARD R& ANN M CAPOZZA




             Prepared by:
             DELMONICO INS AGENCY




                                                                 RENTAL DWELLING FORM 663
         Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 30 of 60
                                                                  INDEX NO: 001160/2020
FILED: ONONDAGA COUNTY CLERK Ol 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 01/31/2020




          The Contents of This Booklet

          1.     Your Declarations:
                A summary of your coverages, amounts of insurance, and premiums for those coverages
                under the policy.


         2.     The Travelers Homesaver Insurance Policy:
                The policy contract describing coverages, rights, and obligations.


         3.     Endorsements:
                Additional coverages or policy provisions applicable to your policy.


         4.     Important Notices:
                Information required by your state but not part of your policy provisions.




         Iynp-oytant Phone Num beYs

         1.     For Policy Service:
               Call your Travelers representative.
                (315) 472-4242



         2.    To Report a Claim:
               Call your Travelers agent or representative or the Travelers toll-free country-
               wide claim reporting service at 1-800-CLAIM-33(1-800-252-4633).




       PL-7841 5-94
           Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 31 of 60
                                                                    INDEX No.• 00116o/zo2o
  FILED: ONONDAGA COUNTY CLERK Ol 31 2020 02 :12 PM
~ NYSCEF DOC. N0. 2                                                                                                 RECEIVED NYSCEF: 01/31/2020




                                 YOUR HOMESAVER POLICY QUICK REFERENCE

                               DECLARATIONS PAGE
                                  Your Name
                                 Location of Residence Premises
                                 Policy Period
                                  Coverages
                                 Limits of Liability
                                 Deductible Amounts
                                                                                                                                  Beginning
                                                                                                                                  On Page
                              AGREEMENT...................................... ... . ................ .......................... 1
                              DEFINITIONS.:..: ......................................................................................... 1
                              COVERAGE A - DWELLING ....................................................................... 2
          SECTION I
                              COVERAGE B- OTHER STRUCTURES ..........: ....:............................                    .......... 2
          PROPERTY            COVERAGE C- HOUSEHOLD FURNISHINGS ....................                                                    2
          COVERAGES
                              COVERAGE D- LOSS OF USE .........................................:........................ 2
                              ADDITIONAL COVERAGES ......................................................................... 2
                              PERILS INSURED AGAINST .....................................................:........:......... 4
                              EXCLUSIONS .............................................................. ................ . ............ 5
                              LOSS DEDUCTIBLE .......................................................................:.....:....: 6
                              CONDITIONS .........................................................................:....................6
                                 Your Duties After Loss ........................................................................ 6
                                 LossSettlement ..............................................................                  ....... 7
                              COVERAGE E- PREMISES LIABILITY ...................................................... 8
          SECTION II          COVERAGE F- MEDICAL PAYMENTS ............................................. .......... 8
          LIABILITY
          COVERAGES           ADDITIONAL COVERAGES ....................................................:................... 9
                              EXCLUSIONS....................................... ................................... , ..... . ...9
                              CONDITIONS .............................................:....................:.....:.:. .............. 11
                                 Limit of Liability ................................................................................... 11
                                 Duties After Occurrence ........................:.........:............... , .................... 11

                              CONDITIONS ....................................:.:........................................................12
          SECTIONS I AND 11     PolicyPeriod ..........................................:....................:.............,..........12
          CONDITIONS            Cancellation ................................................................. ........................ 12
                                Nonrenewal............ ............................................................. . ............13




          HS 663 09 99
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 32 of 60
     FILED: ONONDAGA COUNTY CLERK 01 31 202002:12 PM                   INDEX Not 001160/2020
i,
i NYSCEF DOC. NO. 2                                                                                RECEIVED NYSCEF: 01/31/2020
A




                                                                                                               HS 663 09 99

                                                     Homesaver Insurance Policy

                                                      Rental Dwelting Form 663


                                                               AGREEMENT

            We will provide the insurance described in this policy in return for the premium and compliance with all applica-
            ble provisions of this policy.


                                                               DEFINITIONS


            In this policy, "you" and "your" refer to the named "in-   2. "Bodily injury" means bodily harm, sickness or
            sured" shown in the Deciarations. "We", "us" and               disease, including required care, loss of services
            "our" refer to the company providing this insurance. In        and death that results.
            addition, certain words and phrases are defined as
            follows:                                                   3. "Business" means:

            1. "Aircraft Liability", "Hovercraft Liability", "Motor        a. A trade, profession or occupation engaged in
                Vehicle Liabiiity" and "Watercraft Liability" means           on a full-time, part-time or occasional basis;
                liability for "bodily injury" or "property damage"             or
                arising out of the:                                        b. Any other activity engaged in for money or
               a. Ownership of such vehicle or craft by an "in-               other compensation.
                  sured";                                              4. "Employee" means an empioyee of an "insured",
               b. Maintenance, occupancy, operation, use,                  or an employee leased to an "insured" by a labor
                  loading or unloading of such vehicle or craft            leasing firm under an agreement between an "in-
                  by any person;                                           sured" and the labor leasing firm, if the em-
                                                                           ployee's duties are other than those performed by
               c.   Entrustment of such vehicle or craft by an             a "residence employee".
                    "insured" to any person;
                                                                       5. "Insured" means:
               d. Failure to supervise or negligent supervision
                  of any person involving such vehicle or craft            a. The person or organization shown as the
                  by an "insured"; and                                        named "insured" on the Declarations; and

               e. Vicarious liability, whether or not imposed by           b. Any person or organization while acting as
                  law, for the actions of a child or minor in-                real estate manager for you;
                  volving such vehicie or craft.                           Under both Section 1 and II, when the word an
               For the purpose of this definition:                         immediately precedes the word "insured", the
                                                                           words an "insured" together mean one or more
               a. Aircraft means any contrivance used or de-               "insureds".
                   signed for flight except model or hobby air-
                                                                       6. "Insured location" means the "residence prem-
                   craft not used or designed to carry people or
                   cargo;                                                   ises" shown in the Declarations.

               b. Hovercraft means a self-propelled motorized          7. "Motor vehicle" means:
                  ground effect vehicle and includes, but is not           a. A self-propelled land or amphibious vehicle;
                  limited to, flarecraft and air cushion vehicles;             or
                    and
                                                                           b. Any trailer or semi-trailer which is being car-
               c.   Watercraft means a craft principally designed              ried on, towed by or hitched for towing by a
                    to be propeiled on or in water by wind, engine             vehicle described in a. above.
                    power or electric motor.
                                                                       8. "Occurrence" means an accident, including con-
               d.   Motor vehicle means a"motor vehicle" as de-            tinuous or repeated exposure to substantially the
                    fined in 7. Below.                                     same general harmful conditions, which results
                                                                           during the policy period in:


           HS 663 09 99                                                                                        Page 1 of 13
           Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 33 of 60
                                                                    IIv%DEX NO: 001160/2020
  FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
; NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 01/31/ 2 020


                                                                                                                  HS 663 09 99

               a. "Bodily injury"; or                                     A"residence employee" does not include a tem-
                                                                          porary employee who is furnished to an "insured"
               b. "Property damage".                                      to substitute for a permanent "residence em-
           9. "Property damage" means physical injury to, de-             ployee" on leave or to meet seasonal or short-
              struction of, or loss of use of tangible property.          term workload conditions.
           10. "Residence employee" means:                            11. "Residence premises" means the one, two, three
                                                                          or four family dwelling shown as the "residence
               a. An employee of an "insured", or an employee             premises" in the Declarations.
                   leased to an "insured" by a labor leasing firm
                   under an agreement between an "insured"                "Residence premises" also means other struc-
                   and the labor leasing firm, if the employee's          tures and grounds at that location.
                   duties are related to the maintenance or use
                   of the "residence premises".


                                                SECTION I - PROPERTY COVERAGES

           COVERAGE A - DWELLING                                      COVERAGE D- LOSS OF USE
           We cover:                                                  The limit of liability for Coverage D is the total limit for
                                                                      the two coverages that follow.
          1. The dwelling on the "residence premises" shown
             in the Declarations, including structures aftached       1. Fair Rental Value. If a loss covered under Sec-
             to the dwelling; and                                        tion I makes that part of the "residence premises"
                                                                         rented to others or held for rental by you not fit to
          2. Materials and supplies located on or next to the
                                                                         live in, we cover its fair rental value. Fair rental
             "residence premises" used to construct, alter or
                                                                         value does not include any expenses that do not
             repair the dwelling or other structures on the
                                                                         continue while that part of the "residence prem-
             "residence premises".
                                                                         ises" rented to others or held for rental is not fit to
          This coverage does not apply to land, including land           live in.
          on which the dwelling is located.
                                                                          Payment will be for the shortest time required to
          COVERAGE B - OTHER STRUCTURES                                   repair or replace that part of the premises rented
                                                                          or held for rental.
          We cover other structures on the "residence prem-
          ises" set apart from the dwelling by clear space. This      2. Civil Authority. If a civil authority prohibits you
          includes structures connected to the dwelling by only          from use of the "residence premises" as a result
          a fence, utility line, or similar connection.                  of direct damage to neighboring premises by a
                                                                         Peril Insured Against in this policy, we cover the
          This coverage does not apply to land, including land
                                                                         Fair Rental Value loss as provided under 1.
          on which the other structures are located.
                                                                         above for no more than two weeks.
          We do not cover other structures:
                                                                      The periods of time under 1. and 2. above are not
          1. Rented or held for rentai to any person not a ten-       limited by expiration of this policy.
             ant of the dwelling, unless used solely as a pri-
                                                                      We do not cover loss or expense due to cancellation
             vate garage; or
                                                                      of a lease or agreement.
          2. From which any "business" is conducted.
                                                                      ADDITIONAL COVERAGES
          The limit of liability for this coverage will not be more
                                                                      1. Debris Removal. We will pay your reasonable
          than 10% of the limit of liability that applies to Cover-
                                                                         expense for the removal of:
          age A. Use of this coverage does not reduce the
          Coverage A limit of liability.                                  a. Debris of covered property if a Peril Insured
                                                                             Against that applies to the damaged property
          COVERAGE C - HOUSEHOLD FURNISHINGS
                                                                             causes the loss; or
          We cover your appliances, carpeting and other
                                                                          b. Ash, dust or particles from a volcanic eruption
          household furnishings in that part of the "residence
                                                                             that has caused direct loss to a building or
          premises" regularly rented or held for rental to any
                                                                             property contained in a building.
          person other than an "insured".
                                                                          This expense is included in the limit of liability
                                                                          that applies to the damaged property. If the

          HS 663 09 99                                                                                             Page 2 of 13
                Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 34 of 60
  FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM                                                         INDEX NO'. 001160/2020
I NYSCEF DOC. N0. 2                                                                               RECEIVED NYSCEF: 01/31/2020


                                                                                                               HS 663 09 99

               amount to be paid for the actual damage to the          6. Loss Assessment. We will pay up to $1,000 for
               property plus the debris removal expense is more            your share of loss assessment charged during the
               than the limit of liability for the damaged property,       policy period against you by a corporation or as-
               an additional 5% of that limit of liability is avail-       sociation of property owners. The assessment
               able for debris removal expense.                            must be made as a result of direct loss to prop-
                                                                           erty, of the type covered under this policy that is
              Reasonable Repairs. In the event that covered
                                                                           owned by all members collectively, caused by a
              property is damaged by a Peril Insured Against,
                                                                           Peril Insured Against under COVERAGE A-
              we will pay the reasonable cost incurred by you
                                                                           DWELLING, other than:
              for necessary measures taken solely to protect
              against further damage. If the measures taken in-           a.   Earthquake; or
              volve repair to other damaged property, we will
              pay for those measures only if that property is             b. Land shock waves or tremors before, during
              covered under this policy and the damage to that               or after a volcanic eruption.
              property is caused by a Peril Insured Against.              This coverage applies only to loss assessments
              This coverage does not:                                     charged against you as owner or tenant of the
                                                                          "residence premises".
              a. Increase the limit of liability that applies to the
                                                                          We do not cover assessments charged against
                 covered property; or
                                                                          you or a corporation or association of property
              b. Relieve you of your duties, in case of a loss            owners by any governmental body.
                 to covered property, as set forth in SECTION
                                                                          The limit of $1,000 is the most we will pay with
                 I - CONDITION 2.c.
                                                                          respect to any one loss, regardless of the number
              Trees, Shrubs and Other Plants. We cover                    of assessments. We will apply only one deducti-
              trees, shrubs, plants or lawns, on the "residence           ble per unit to the total amount of any one loss to
              premises", for loss caused by the following Perils          the property described above, regardless of the
              Insured Against: Fire or lightning, Explosion, Riot         number of assessments.
              or civil commotion, Aircraft, Vehicles not owned
                                                                          Condition 1. Policy Period, under SECTIONS I
              or operated by a resident of the "residence prem-
                                                                          AND II CONDITIONS, does not apply to this cov-
              ises", or Vandalism or malicious mischief.
                                                                          erage.
              We will pay up to 5% of the limit of liability that
                                                                          This coverage is additional insurance.
              applies to the dwelling, for all trees, shrubs, plants
              or lawns. No more than $500 of this limit will be        7. Glass or Safety Glazing Material.
              available for any one tree, shrub or plant. We do
                                                                          a. We cover:
              not cover property grown for "business" purposes.
              This coverage is additional insurance.                           (1) The breakage of glass or safety glazing
                                                                                   material which is part of a covered build-
          4. Fire Department Service Charge. We will pay                           ing, storm door or storm window;
             up to $500 for your liability assumed by contract
             or agreement for fire department charges incurred                 (2) The direct physical loss to covered prop-
             when the fire department is called to save or                         erty caused solely by the pieces, frag-
             protect covered property from a Peril Insured                         ments or splinters of broken glass or
             Against. We do not cover fire department service                      safety glazing material which is part of a
             charges if the property is located within the limits                  building, storm door or storm window.
             of the city, municipality or protection district fur-        b. This coverage does not include loss:
             nishing the fire department response.
                                                                               (1) To covered property which results be-
             This coverage is additional insurance. No de-                         cause glass or safety glazing material has
             ductible applies to this coverage.                                    been broken, except as provided in a.(2)
          5. Property Removed. We insure covered property                          above; or
             against direct loss from any cause while being                    (2) On the "residence premises" if the dwell-
             removed from a premises endangered by a Peril                         ing has been vacant for more than 30
             Insured Against and for no more than 90 days                          consecutive days immediately before the
             while removed. This coverage does not change                          loss. A dwelling being constructed is not
             the limit of liability that applies to the property                   considered vacant.
             being removed.




          HS 663 09 99                                                                                          Page 3 of 13
                Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 35 of 60
                                                                                                          INDEX NO' 001160/2020
; FILED: GNONDAGA COUNTY CLERK 01 31 2020 02:12 PM
i NYSCEF DOC. N0. 2                                                                             RECEIVED NYSCEF: 01/31/2020


                                                                                                               HS 663 09 99

               The most we will pay is $100 for any one loss re-        c. We do not cover:
               gardless of the number of windows or other cov-
               ered property involved in the loss.                          (1) The loss in value to any covered building
                                                                                or other structure due to the requirements
               This coverage does not increase the limit of li-                 of any ordinance or law; or
               ability that applies to the damaged property.
                                                                            (2) The costs to comply with any ordinance
           8. Ordinance or Law.                                                 or law which requires any "insured" or
                                                                                others to test for, monitor, clean up, re-
              a. You may use up to 10% of the limit of liability
                                                                                move, contain, treat, detoxify or neutral-
                  that applies to Coverage A for the increased
                                                                                ize, or in any way respond to, or assess
                  costs you incur due to the enforcement of any
                                                                                the effects of, pollutants on any covered
                  ordinance or law which requires or regulates:
                                                                                building or other structure.
                  (1) The construction, demolition, remodeling,
                                                                                Pollutants means any solid, liquid, gase-
                      renovation or repair of that part of a cov-
                                                                                ous or thermal irritant or contaminant, in-
                      ered building or other structure damaged
                                                                                cluding smoke, vapor, soot, fumes, acids,
                      by a Peril Insured Against;
                                                                                alkalis, chemicals and waste. Waste in-
                  (2) The demolition and reconstruction of the                  cludes materials to be recycled, recondi-
                      undarnaged part of a covered building or                  tioned or reclairned.
                      other structure, when that building or
                                                                        This coverage is additional insurance.
                      other structure must be totally demolished
                      because of damage by a Peril Insured             Inflation Coverage. We may adjust the limits of
                      Against to another part of that covered           liability for Coverages A, B, C and D at the begin-
                      building or other structure; or                   ning of each successive policy term to reflect in-
                                                                        creases in the cost of insured property. The
                  (3) The remodeling, removal or replacement
                                                                        amount of such increase will be based on the data
                      of the portion of the undamaged part of a
                                                                        provided by the appraisal company shown in the
                      covered building or other structure neces-
                                                                        Declarations. Payment of the required premium
                      sary to complete the remodeling, repair or
                                                                        when due for the successive policy term will be
                      replacement of that part of the covered
                                                                        sufficient to indicate your acceptance of the ad-
                      building or other structure damaged by a
                                                                        justed limits.
                      Peril Insured Against,
                                                                       We will also adjust the limits of liability at the time
                  You may use all or part of this ordinance or         of a loss by the same percentage pro rated from
                  law coverage to pay for the increased costs          the effective date of the policy period or the ef-
                  you incur to remove debris resulting from the        fective date of change if you have requested a
                  construction, demolition, remodeling, renova-        change to the limit of liability for Coverage A
                  tion, repair or replacement of property as           during the policy period.
                  stated in a. above.



                                            SECTION I- PERILS INSURED AGAINST


          We insure for direct physical loss to the property de-    3. Explosion.
          scribed in Coverages A, B and C caused by a peril
          listed beiow unless the loss is excluded in SECTION I     4. Riot or civil commotion.
          - EXCLUSIONS.                                             5. Aircraft, including self-propelled missiles and
          1. Fire or lightning.                                        spacecraft.
                                                                    6. Vehicles.
          2. Windstorm or hail.
             This peril does not include loss to the inside of a       This peril does not include loss to a fence, drive-
                                                                       way or walk caused by a vehicle owned or oper-
             building or the property contained in a building
             caused by rain, snow, sleet, sand or dust unless          ated by a resident of the "residence premises".
             the direct force of wind or hail damages the           7. Smoke, meaning sudden and accidental damage
             building, causing an opening in a roof or wall and        from smoke.
             the rain, snow, sleet, sand or dust enters through
             this opening.


          HS 663 09 99                                                                                         Page 4 of 13
                 Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 36 of 60
    FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM                                                       IISIDEX NOc 001160/2020
    NYSCEF DOC. N0. 2                                                                             RECEIVED NYSCEF: 01/31/2020
~
                                                                                                                HS 663 09 99

                This peril does not include loss caused by smoke          a. By pilferage, theft, burglary or larceny, but we
                from agricultural smudging or industrial opera-              do cover damage to covered property caused
                tions.                                                       by burglars; or
             8. VolcanPc eruption other than loss caused by               b. To property on the "residence premises", and
                earthquake, land shock waves or tremors.                     any ensuing loss caused by any intentional
                                                                             and wrongful act committed in the course of
            9. Vandalism or malicious mischief.
                                                                             the vandalism or malicious mischief, if the
                This peril does not include loss:                            dwelling has been vacant for more than 30
                                                                             consecut}ve days immediately before the
                                                                             loss. A dwelling being constructed is not con-
                                                                             sidered vacant.


                                                       SECTION I - EXCLUSIONS


            We do not insure for loss caused directly or indirectly       caused by or resulting from human or animal
            by any of the following. Such loss is excluded re-            forces or any act of nature, unless direct loss by
            gardless of any other cause or event contributing             fire or explosion ensues and then we will pay only
            concurrently or in any sequence to the loss.                  for the ensuing loss.
            1. Ordinance or Law, meaning any ordinance or             3. Water Damage, meaning:
                law:
                                                                          a. Flood, surface water, waves, tidal water,
                a. Requiring or regulating the construction,                  overflow of a body of water, or spray from any
                    demolition, remodeling, renovation or repair              of these, whether or not driven by wind;
                    of property, including removal of any resulting
                                                                          b. Water or water-borne material which backs up
                    debris. This exclusion, 1.a., does not apply to
                                                                             through sewers or drains or which overflows
                    the amount of coverage that may be provided
                                                                             or is discharged from a sump, sump pump or
                    for under Additional Coverage 8. Ordinance
                                                                             related equipment; or
                    or Law;
                                                                          c. Water or water-borne material below the sur-
               b. The requirements of which result in a loss in
                                                                             face of the ground, including water which ex-
                  value to property.
                                                                             erts pressure on or seeps or leaks through a
               c. Requiring any "insured" or others to test for,             building, sidewalk, driveway, foundation,
                  monitor, clean up, remove, contain, treat,                 swimming pool or other structure;
                  detoxify or neutralize, or in any way respond
                                                                          caused by or resulting from human or animal
                  to, or assess the effects of, pollutants.
                                                                          forces or any act of nature.
                   Pollutants means any solid, liquid, gaseous or
                                                                          Direct loss by fire or explosion resulting from wa-
                   thermal irritant or contaminant, including
                                                                          ter damage is covered.
                   smoke, vapor, soot, fumes, acids, alkalis,
                   chemicals and waste. Waste includes materi-        4. Power Failure, meaning the failure of power or
                   als to be recycled, reconditioned or re-              other utility service if the failure takes place off
                   claimed.                                              the "residence premises". But, if the failure results
                                                                         in a loss from a Peril Insured Against, on the
               This exclusion applies whether or not the property
                                                                         "residence premises", we will pay for the loss
               has been physically damaged.
                                                                         caused by that Peril Insured Against.
            2. Earth Movement, meaning:
                                                                      5. Neglect, meaning neglect of an "insured" to use
               a. Earthquake including land shock waves or               all reasonable means to save and preserve prop-
                  tremors before, during or after a volcanic             erty at and after the time of a loss.
                  eruption;
                                                                      6. War, including the following and any conse-
               b. Landslide; mudslide, or mudflow;                       quence of any of the following:

               c. Subsidence or sinkhole; or                              a. Undeclared war, civil war, insurrection, rebel-
                                                                             lion or revolution;
               d. Any other earth movement including earth
                  sinking, rising or shifting;                            b. Warlike act by a military force or military per-
                                                                             sonnel; or


           H S 663 09 99                                                                                        Page 5 of 13
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 37 of 60
FILED: CSNONDAGA COUNTY CLERK Ol 31 2020 02:12 PM                                                       INDEX N0.' 001160/2020
NYSCEF DOC. N0. 2                                                                              RECEIVED NYSCEF: 01/31/2020


                                                                                                              HS 663 09 99

             c. Destruction, seizure or use for a military pur-         committed or conspired to commit the act causing
                 pose.                                                  the loss.
             Discharge of a nuclear weapon will be deemed a          9. Governmental Action, meaning the destruction,
             warlike act even if accidental.                            confiscation or seizure of property described in
                                                                        Coverage A, B or C by order of any governmental
         7. Nuclear Hazard, to the extent set forth in the Nu-
                                                                        or public authority.
            clear Hazard Clause of SECTION I- CONDI-
            TIONS.                                                      This exclusion does not apply to such acts or-
                                                                        dered by any governmental or public authority
         8. Intentional Loss, meaning any loss arising out of
                                                                        that are taken at the time of a fire to prevent its
            any act an "insured" commits or conspires to                spread, if the loss caused by fire would be cov-
            commit with the intent to cause a loss.                     ered underthis policy.
            In the event of such loss, no "insured" is entitled
            to coverage, regardless of whether that "insured"


                                                         LOSS DEDUCTIBLE


         Unless otherwise noted in this policy, the following        - Property Coverages that exceeds the deductible
         deductible provision applies:                               amount shown in the Declarations.
        Subject to the policy limits that apply, we will pay only
        that part of the total of all loss payable under Section I


                                                     SECTION I - CONDITIONS


        1. Insurable Interest and Limit of Liability. Even if               actual cash value and amount of loss. Attach
            more than one person has an insurable interest in               all bills, receipts and related documents that
            the property covered, we will not be liable in any              justify the figures in the inventory;
            one loss:
                                                                        f. As often as we reasonably require:
            a. To an "insured" for more than the amount of
                                                                            (1) Show the damaged property;
                such "insured's" interest at the time of loss; or
                                                                            (2) Provide us with records and documents
            b. For more than the applicable limit of liability.
                                                                                we request and permit us to make copies;
        2. Duties After Loss. ln case of a loss to covered                      and
            property, we have no duty to provide coverage
                                                                            (3) Submit to examination under oath, while
            under this policy unless there has been full com-
                                                                                not in the presence of another "insured",
            pliance with the duties noted below. These duties
                                                                                and sign the same;
            must be performed either by you or by an "in-
            sured" seeking coverage, if not you.                        g. Send to us, within 60 days after our request,
                                                                           your signed, sworn proof of loss which sets
            a. Give prompt notice to us or our agent;
                                                                           forth, to the best of your knowledge and be-
            b. Notify the police in case of loss by theft;                 lief:
            c. Protect the property from further damage. If                 (1) The time and cause of loss;
                repairs to the property are required, you must:
                                                                            (2) The interest of all "insureds" and all oth-
               (1) Make reasonable and necessary repairs                        ers in the property involved and all liens
                   to protect the property; and                                 on the property;
               (2) Keep an accurate record of repair ex-                    (3) Other insurance which may cover the
                   penses;                                                      loss;
           d. Cooperate with us in the investigation of a                   (4) Changes in title or occupancy of the
               claim;                                                           property during the term of the policy;
           e. Prepare an inventory of damaged household                     (5) Specifications of damaged buildings and
               furnishings showing the quantity, description,                   detailed repair estimates;


        HS 663 09 99                                                                                          Page 6 of 13
           Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 38 of 60
FILED: , ONONDAGA COIINTY CLERK Ol 31 2020 02 : 12 PM               INDEX NO: 001160/2020
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/31/2020


                                                                                                              HS 663 09 99

                 (6) The inventory of damaged household fur-            and the action is started within two years after the
                     nishings described in 2.e. above; and              date of loss.
                 (7) Receipts for additional living expenses        8. Our Option. If we give you written notice within
                     incurred and records that support the fair         30 days after we receive your signed, sworn proof
                     rental value loss.                                 of loss, we may repair or replace any part of the
                                                                        damaged property with material or property of like
         3. Loss Settlement. Covered property losses are
                                                                        kind and quality.
            settled at actual cash value at the time of loss but
            not more than the amount required to repair or          9. Loss Payment. We will adjust all losses with you.
            replace the damaged property.                               We will pay you unless some other person is
                                                                        named in the policy or is legally entitled to receive
         4. Loss to a Pair or Set. In case of loss to a pair or
                                                                        payment. Loss will be payable 60 days after we
            set we may elect to:
                                                                        receive your proof of loss and:
             a. Repair or replace any part to restore the pair
                                                                        a. Reach an agreement with you;
                or set to its value before the loss; or
                                                                        b. There is an entry of a final judgment; or
             b. Pay the difference between actual cash value
                of the property before and after the loss.              c. There is a filing of an appraisal award with us.
         S. Appraisal. If you and we fail to agree on the           10. Abandonment of Property. We need not accept
             amount of loss, either may demand an appraisal             any property abandoned by an "insured".
             of the loss. In this event, each party will choose a
                                                                    11. Mortgage Clause.
             competent appraiser within 20 days after receiv-
             ing a written request from the other. The two ap-         The word "mortgagee" includes trustee.
            praisers will choose an umpire. If they cannot
            agree upon an umpire within 15 days, you or we             If a mortgagee is named in this policy, any loss
            may request that the choice be made by a judge             payable under Coverage A or B will be paid to the
            of a court of record in the state where the "resi-         mortgagee and you, as interests appear. If more
            dence premises" is located. The appraisers will            than one mortgagee is named, the order of pay-
            separately set the amount of loss. If the apprais-         ment will be the same as the order of precedence
            ers submit a written report of an agreement to us,         of the mortgages. If we deny your claim, that de-
            the amount agreed upon will be the amount of               nial will not appiy to a valid claim of the mortga-
                                                                       gee, if the mortgagee:
            loss. If they fail to agree, they will submit their
            differences to the umpire. A decision agreed to by         a. Notifies us of any change in ownership, occu-
            any two will set the amount of loss.                          pancy or substantial change in risk of which
            Each party will:                                              the mortgagee is aware;

            a. Pay its own appraiser; and                              b. Pays any premium due under this .policy on
                                                                          demand if you have neglected to pay the
            b. Bear the other expenses of the appraisal and               premium; and
               umpire equally.
                                                                       c. Submits a signed, sworn statement of loss
            Other Insurance and Service Agreement. If a                   within 60 days after receiving notice from us
            loss covered by this policy is also covered by:               of your failure to do so. Policy conditions re-
                                                                          lating to Appraisal, Suit Against Us and Loss
            a. Other insurance, we will pay only the propor-
                                                                          Payment apply to the mortgagee.
               tion of the loss that the limit of liability that
               applies under this poiicy bears to the total            If we decide to cancel or not to renew this policy,
               amount of insurance covering the loss; or               the mortgagee will be notified at least 10 days
                                                                       before the date cancellation or nonrenewal takes
           b. A service agreement, the coverage provided
                                                                       effect.
              under this policy is excess over any amounts
              payable under any such agreement. Service                If we pay the mortgagee for any loss and deny
              agreement means a service plan, properry                 payment to you:
              restoration plan, home warranty or other
                                                                       a. We are subrogated to all the rights of the
              similar service warranty agreement, even if it
                                                                          mortgagee granted under the mortgage on
              is said to be insurance.
                                                                          the property; or
       7. Suit Against Us. No action can be brought
                                                                       b. At our option, we may pay to the mortgagee
          against us unless there has been full compliance
                                                                          the whole principal on the mortgage plus any
          with all of the terms under Section I of this policy
                                                                          accrued interest. In this event, we will receive

       HS 663 09 99                                                                                           Page 7 of 13
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 39 of 60
                                                                                                         INJEX NO' 001160/2020
FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 01/31/2020


                                                                                                              HS 663 09 99

                 a fuli assignment and transfer of the mort-                 hazard, except that direct loss byfire resulting
                 gage and all securities held as collateral to               from the nuclear hazard is covered.
                 the mortgage debt.
                                                                     14. Recovered Property. If you or we recover any
             Subrogation will not impair the right of the mort-          property for which we have made payment under
             gagee to recover the full amount of the mortga-             this policy, you or we will notify the other of the
             gee's claim.                                                recovery. At your option, the property will be re-
                                                                         turned to or retained by you or it will become our
         12. No Benefit to Bailee. We will not recognize any
                                                                         property. If the recovered property is returned to
             assignment or grant any coverage that benefits a
                                                                         or retained by you, the loss payment will be ad-
             person or organization holding, storing or moving
                                                                         justed based on the amount you received for the
             property for a fee regardless of any other provi-
                                                                         recovered property.
             sion of this policy.
                                                                     15. Volcanic Eruption Period. One or more volcanic
         13. Nuclear Hazard Clause.
                                                                         eruptions that occur within a 72-hour period will
            a. "Nuciear Hazard" means any nuclear reac-                  be considered as one volcanic eruption.
               tion, radiation, or radioactive contamination,
                                                                     16. Concealment or Fraud. With respect to all "in-
               all whether controlled or uncontrolled or how-
                                                                         sureds" covered under this policy, we provide no
               ever caused, or any consequence of any of
                                                                         coverage for loss if, whether before or after a
               these.
                                                                         loss, one or more "insureds" have:
            b. Loss caused by the nuclear hazard will not be
                                                                         a. Intentionally concealed or misrepresented any
               considered loss caused by fire, explosion, or
                                                                            material fact or circumstance;
               smoke, whether these perils are specifically
               named in or otherwise included within the                 b. Engaged in fraudulent conduct; or
               Perils Insured Against in Section I.
                                                                         c. Made false statements;
            c. This policy does not apply under Section I to
                                                                         relating to this insurance.
               loss caused directly or indirectly by nuclear


                                               SECTION 11 - LIABILITY COVERAGES


        Section II of the policy is optional. It applies only if a   COVERAGE F - MEDICAL PAYMENTS
        premium for Coverage E is shown in the Declarations.
                                                                     We will pay the necessary medical expenses that are
        COVERAGE E - PREMISES LIABILITY                              incurred or medically ascertained within three years
                                                                     from the date of an accident causing "bodily injury".
        If a claim is made or a suit is brought against an "in-
                                                                     Medical expenses means reasonable charges for
        sured" for damages because of "bodily injury" or
                                                                     medical, surgical, x-ray, dental, ambulance, hospital,
        "property damage" arising out of the ownership,
                                                                     professional nursing, prosthetic devices and funeral
        maintenance, or use of the "insured location" and
                                                                     services. This coverage does not apply to you or
        caused by an "occurrence", we will:
                                                                     regular residents of your household except "residence
        1. Pay up to our limit of liability for the damages for      employees". As to others, this coverage applies only:
           which an "insured" is legally liable. Damages in-
                                                                     1. To a person on the "insured location" with the
           ciude prejudgment interest awarded against an
                                                                        permission of an "insured"; or
           "insured"; and
                                                                     2. To a person off the "insured location", if the "bod-
        2. Provide a defense at our expense by counsel of
                                                                        ily injury";
           our choice, even if the suit is groundiess, false or
           fraudulent. We may investigate and settle any                 a. Arises out of a condition on the "insured loca-
           claim or suit that we decide is appropriate. Our                 tion" or the ways immediately adjoining; or
           duty to settle or defend ends when our limit of li-
                                                                         b. Is caused by a"residence employee" in the
           ability is exhausted by the payment of settlements
           or judgments_                                                    course of the "residence employee's" em-
                                                                            ployment by an "insured.




        HS 663 09 99                                                                                          Page 8 of 13
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 40 of 60
FILgD: ONONDAGA COUNTY CLERK Ol 31 2020 02:12 PM                                                     INDEX NO' 001160/2020
NYSCEF DOC. N0. 2                                                                           RECEIVED NYSCEF: 01/31/2020


                                                                                                          HS 663 09 99



                                              SECTION II - ADDITIONAL COVEftAGES


         We cover the following in addition to the limits of li-    b. Liability for an act of a director, officer or
         ability:                                                       trustee in the capacity as a director, officer or
                                                                        trustee, provided:
         1. Claim Expenses. We pay:
                                                                        (1) The director, officer or trustee is elected
            a.     Expenses we incur and costs taxed against
                                                                            by the members of a corporation or asso-
                   an "insured" in any suit we defend;
                                                                            ciation of property owners; and
             b.   Premiums on bonds required in a suit we de-
                                                                        (2) The director, officer or trustee serves
                  fend, but not for bond amounts more than the
                                                                            without deriving any income from the ex-
                  limit of liability for Coverage E. We need not
                                                                            ercise of duties which are solely on behalf
                  appiy for or furnish any bond;
                                                                            of a corporation or association of property
            c.    Reasonable expenses incurred by an "in-                   owners.
                  sured" at our request, including actual loss of
                                                                    This coverage applies only to loss assessments
                  earnings (but not loss of other income) up to     charged against you as owner or tenant of the
                  $250 per day, for assisting us in the investi-
                                                                    "residence premises".
                  gation or defense of a claim or suit; and
                                                                    We do not cover assessments charged against
            d.    Interest on the entire judgment which accrues     you or a corporation or association of properi.y
                  after entry of the judgment and before we pay     owners by any governmental body.
                  or tender, or deposit in court that part of the
                  judgment which does not exceed the limit of       Regardless of the number of assessments, the
                  liability that applies.                           limit of $1,000 is the most we will pay for ioss
                                                                    arising out of:
        2. First Aid Expenses. We wiil pay expenses for
            first aid to others incurred by an "insured" for        a. One accident, including continuous or re-
            "bodily injury" covered under this policy. We will          peated exposure to substantially the same
            not pay for first aid to an "insured".                      general harmful condition; or

        3. Loss Assessment. We will pay up to $1,000 for            b. A covered act of a director, officer or trustee.
            your share of loss assessment charged during the            An act involving more than one director, offi-
            policy period against you by a corporation or as-           cer or trustee is considered to be a single act.
            sociation of property owners, when the assess-
                                                                    Condition 1. Policy Period, under SECTIONS I
            ment is made as a result of:
                                                                    AND II CONDITIONS does not apply to this cov-
            a. "Bodily injury" or "property damage" not ex-         erage.
                cluded under Section II of this policy; or


                                              SECTION II - LIABILITY EXCLUSIONS


   = 1. Coverage E- Premises Liability and Coverage                     sonable force by an "insured" to protect per-
  ~=        F- Medical Payments do not apply to "bodily in-             sons or property.
  ~=        jury" or "property damage":
                                                                    b. Arising out of or in connection with a"busi-
  ~=        a. Which is expected or intended by an "in-                 ness" conducted from an "insured location" or
               sured" even if the resulting "bodily injury" or          engaged in by an "insured", whether or not
               "property damage":                                       the "business" is owned or operated by an
                                                                        "insured" or employs an "insured". This exclu-
  ~
  ^~              {1) Is of a different kind, quality or degree         sion 1.b. appiies but is not limited to an act or
  =                   than initially expected or intended; or           omission, regardless of its nature or circum-
                  (2) Is sustained by a different person, entity,       stance, involving a service or duty rendered,
  x—                  real or personal property, than initially         promised, owed, or implied to be provided
   —                  expected or intended.                             because of the nature of the "business".
  o=
  ~=              However, this exclusion 1.a. does not apply to
   ._             "bodily injury" resuiting from the use of rea-

   = HS 663 09 99                                                                                          Page 9 of 13
                 Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 41 of 60
                                                                                                           INIDEX NO'. 001160/2020
FILED:̀ ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. N0. 2                                                                                RECEIVED NYSCEF: 01/31/2020


                                                                                                                HS 663 09 99

                   This exclusion i.b. does not apply to the                     (b) UVhere the liability of others is as-
                   rental or holding for rental of any part of an                    sumed by you prior to an "occur-
                   "insured location";                                               rence";
            c. Arising out of a premises:                                        unless excluded in (1) above or else-
                                                                                 where in this policy;
                   (1) owned by an "insured";
                                                                       b. "Property damage" to property owned by an
                  (2} Rented to an "insured' ; or
                                                                          "insured". This includes costs or expenses in-
                  (3) Rented to others by an "insured";                %  curred by an "insured" or others to repair, re-
                                                                          place, enhance, restore or maintain such
                  that is not an "insured location";                      property to prevent injury to a person or dam-
            d. Caused directly or indirectly by war, including            age to property of others, whether on or away
               the following and any consequence of any of                from an "insured location".
               the following:                                          c. "Property damage" to property rented to, oc-
                  (1) Undeclared war, civil war, insurrection,            cupied or used by or in the care of an "in-
                      rebeilion or revoiution;                            sured". This exclusion does not apply to
                                                                          "property damage" caused by fire, srnoke or
                  (2) Warlike act by a military force or military         explosion;
                      personnel; or
                                                                       d. "Bodily injury" to any person eligible to re-
                  (3) Destruction, seizure or use for a military          ceive any benefits voluntarily provided or re-
                      purpose.                                            quired to be provided by an "insured" under
                  Discharge of a nuclear weapon will be                   any:
                  deemed a warlike act even if accidental;                  (1) Workers' compensation law;
            e. Which arises out of the transmission of a                    (2) Non-occupational disability law; or
               communicable disease by an "insured";
                                                                            (3) Occupational disease law;
            f.    Arising out of any written or oral statement
                  made by you or others on your behalf which is        e. "Bodiiy injury" or "property damage" for which
                  material to any financial transaction.                  an "insured" under this policy:

        2. Coverage E- Premises Liability and Coverage                      (1) Is also an insured under a nuclear energy
           F- Medical Payments also do not apply to "Air-                       liability policy issued by the:
           craft Liability", "Hovercraft Liability", "Motor Vehi-               (a) Nuclear Energy Liability Insurance
           cle Liability" and "Watercraft Liability".                               Association;
           Exclusions 1.c. and 2. do not apply to "bodily in-                   (b) Mutual Atomic Energy Liability Un-
           jury" to a"residence employee" arising out of and                        derwriters;
           in the course of the "residence employee's" em-
           ployment by an "insured".                                            (c) Nuclear Insurance         Association    of
                                                                                    Canada;
        3. Coverage E- Premises Liability, does not apply
           to:                                                                  or any of their successors; or

           a. Liability:                                                    (2) Would be an insured under that policy but
                                                                                for the exhaustion of its limit of liability; or
                  (1) For any loss assessment charged against
                      you as a member of an association, cor-          f.   "Bodily injury" to you or a regular resident of
                      poration or community of property own-                your household, other than a"residence em-
                      ers, except as provided in Additional                 ployee".
                      Coverage 3. Loss Assessment;                  4. Coverage F- Medical Payments, does not apply
                 (2) Under any contract or agreement entered           to "bodily injury":
                     into by an "insured". However, this exclu-        a. To a"residence empioyee" if the "bodily in-
                     sion does not apply to written contracts:            jury":
                     (a) That directly refate to the ownership,             (1) Occurs off the "insured location"; and
                         maintenance or use of an "insured Io-
                         cation"; or                                        (2) Does not arise out of or in the course of
                                                                                the "residence employee's" employment
                                                                                by an "insured";

        HS 663 09 99                                                                                           Page 10 of 13
             Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 42 of 60
                                                                      II7DEX NO. 0 0 116 0 /2 02 0
    FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
I NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 01/31/2020
I

I                                                                                                                 HS 663 09 99
I
~
~                 b. To any person eligible to receive benefits                 (2) Nuclear radiation; or
~                     voluntarily provided or required to be pro-
                      vided under any:                                          (3) Radioactive contamination;
                                                                                all whether controlled or uncontrolled or how-
                      (1) Workers' compensation law;
                                                                                ever caused; or
                      (2) Non-occupational disability law; or
                                                                                (4) Any consequence of any of these; or
                     (3) Occupational disease law;
                                                                            d. To ariy person, other than a"residence em-
                  c. From any:                                                  ployee" of an "insured", regularly residing on
                                                                                any part of the "insured location".
                     (1) Nuclear reaction;


                                                        SECTION II - CONDITIONS


            1. Limit of Liability. Our total Iiability under Cover-         c. Promptly forward to us every notice, demand,
               age E for all damages resulting from any one "oc-                summons or other process relating to the "oc-
               currence" will not be more than the limit of liability           currence";
               for Coverage E as shown in the Declarations.
                                                                            d. At our request, help us:
               This limit is the same regardless of the number of
               "insureds", claims made or persons injured. AII                  (1) To make settlement;
               "bodily injury" and "property damage" resulting
               from any one accident or from continuous or re-                  (2) To enforce any right of contribution or in-
               peated exposure to substantially the same gen-                       demnity against any person or organiza-
               eral harmful conditions shall be considered to be                    tion who may be iiabie to an "insured";
               the result of one "occurrence".                                  (3) With the conduct of suits and attend
                 Our total liability under Coverage F for all medical               hearings and trials; and
                 expense payable for "bodily injury" to one person              (4) To secure and give evidence and obtain
                 as the result of one accident will not be more than                the attendance of witnesses;
                 the limit of liability for Coverage F as shown in
                 the Declarations.                                          e. Under the coverage - Damage to Property of
                                                                                Others - submit to us within 60 days after the
            2. Severability of Insurance. This insurance ap-                    loss, a sworn statement of loss and show the
               piies separately to each "insured". This condition               damaged property, if in an "insured's" controi;
               will not increase our limit of liability for any one
               "occu rrence".                                               f. No "insured" shall, except at such "insured's"
                                                                                own cost, voluntarily make payment, assume
            3.   Duties After "Occurrence". In case of an "occur-               obligation or incur expense other than for first
                 rence", we have no duty to provide coverage un-                aid to others at the time of the "bodily injury".
                 der this policy unless you or another "insured"
                 performs the duties noted below. You will heip us      4. Duties of an Injured Person - Coverage F-
                 by seeing that these duties are performed.                 Medical Payments.

       _=        a. Give written notice to us or our agent as soon          The injured person or someone acting for the in-
      "—             as is practical, which sets forth:                     jured person will:
      o-
                    (1) The identity of the policy and the named            a. Give us written proof of claim, under oath if
      ~—                "insured" shown in the Declarations;                   required, as soon as is practical; and
      n=
      —             (2) Reasonably available information on the             b. Authorize us to obtain copies of inedical re-
                        time, place and circumstances of the ac-               ports and records.
      b~                cident or "occurrence"; and                        The injured person will submit to a physical exam
      ~=
       —            (3) Names and addresses of any claimants               by a doctor of our choice when and as often as
       =                and witnesses;                                     we reasonably require.
      x~         b. Cooperate with us in the investigation, set-        5. Payment of Claim - Coverage F- flfledical
      ~=             tlement or defense of any claim or suit;               Payments. Payment under this coverage is not
                                                                            an admission of liability by an "insured" or us.
      o=


      = HS 663 09 99                                                                                             Page 11 of 13
                  Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 43 of 60
                                                                                                          INDEX NO'. 001160/2020
; FIL'ED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
 NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/31/2020


                                                                                                               HS 663 09 99

          6. Suit Against Us. No action can be brought                   specifically to cover as excess over the limits of
             against us unless there has been full compliance            iiability that apply in this policy.
             with all of the terms under this Section.
                                                                      9. Concealment or Fraud. We do not provide cov-
              No one will have the right to join us as a party to        erage to an "insured" who, whether before or after
              any action against an "insured". Also, no action           a loss, has:
              with respect to Coverage E can be brought
                                                                         a. Intentionally concealed or misrepresented any
              against us until the obligation of such "insured"
                                                                            material fact or circumstance;
              has been determined by final judgment or agree-
              ment signed by us.                                         b. Engaged in fraudulent conduct; or
          7. Bankruptcy of an Insured. Bankruptcy or insol-              c. Made false statements;
             vency of an "insured" will not relieve us of our
             obligations under this policy.                              relating to this insurance.

          8. Other Insurance - Coverage E- Premises Li-
             ability. This insurance is excess over other valid
             and collectible insurance except insurance written


                                                  SECTIONS I AND II - CONDITIONS


          1. Policy Period. This policy applies only to loss in              Proof of mailing wili be suffiicient proof of no-
             Section I or "bodily injury" or "property damage" in            tice.
             Section II, which occurs during the policy period.
                                                                             (1) When you have not paid the premium, we
          2. Liberalization Clause. If we make a change                          may cancel at any time by letting you
              which broadens coverage under this edition of our                  know at least 10 days before the date
              policy without additional premium charge, that                     cancellation takes effect_
              change will automatically apply to your insurance
                                                                             (2) When this policy has been in effect for
              as of the date we implement the change in your
                                                                                 less than 60 days and is not a renewal
              state, provided that this implementation date falls
                                                                                 with us, we may cancel for any reason by
              within 60 days prior to or during the policy period
                                                                                 letting you know at least 10 days before
              stated in the Declarations.
                                                                                 the date cancellation takes effect.
             This Liberalization Clause does not apply to
                                                                             (3) When this policy has been in effect for 60
             changes implemented with a general program re-
             vision that includes both broadenings and restric-                  days or more, or at any time if it is a re-
                                                                                 newal with us, we may cancel:
             tions of coverage, whether that general program
             revision is implemented through introduction of:                    (a) If there has been a material misrep-
             a. A subsequent edition of this policy form; or                         resentation of fact which if known to
                                                                                     us would have caused us not to issue
             b. An amendatory endorsement                                            the policy; or
         3. Waiver or Change of Policy Provisions.                               (b) If the risk has changed substantially
                                                                                     since the policy was issued.
             A waiver or change of a provision of this policy
             must be in writing by us to be valid. Our request                   This can be done by letting you know at
             for an appraisal or examination will not waive any                  least 30 days before the date cancellation
             of our rights.                                                      takes effect.
         4. Cancellation.                                                    (4) When this policy is written for a period of
                                                                                 more than one year, we may cancel for
             a.   You may cancel this policy at any time by re-
                                                                                 any reason at anniversary by letting you
                  turning it to us or by letting us know in writing
                                                                                 know at least 30 days before the date
                  of the date cancellation is to take effect.
                                                                                 cancellation takes effect.
                  We may cancel this policy only for the rea-
                                                                         c. When this policy is cancelled, the premium
                  sons stated below by letting you know in writ-
                                                                            for the period from the date of cancellation to
                  ing of the date cancellation takes effect. This           the expiration date will be refunded pro rata.
                  canceliation notice may be delivered to you,
                  or mailed to you at your mailing address               d. If the return premium is not refunded with the
                  shown in the Declarations.                                notice of cancellation or when this policy is

         HS 663 09 99                                                                                         Page 12 of 13
                Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 44 of 60
                                                                                                       INDEX NO'. 001160/2020
    FILED: 6NONDAGA COUNTY CLERK 01 31 2020 02:12 PM
' NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/31/2020

I
                                                                                                           HS 663 09 99

                   returned to us, we will refund it within a rea-      Medical Payments to Others or Damage to Prop-
                   sonable time after the date cancellation takes       erty of Others.
                   effect.
                                                                     B. Death. If any person named in the Declarations or
           5. Nonrenewal. We may elect not to renew this                 the spouse, if a resident of the same household,
              policy. We may do so by delivering to you, or              dies:
              mailing to you at your mailing address shown in
              the Declarations, written notice at least 30 days          a. We insure the legal representative of the de-
              before the expiration date of this policy. Proof of           ceased but only with respect to the premises
                                                                            and property of the deceased covered under
              mailing will be sufficient proof of notice.
                                                                            the policy at the time of death;
           6. Assignment. Assignment of this policy will not be
                                                                        b. "Insured" includes:
              valid unless we give our written consent.
                                                                            (1) An "insured" who is a member of your
           7. Subrogation. An "insured" may waive in writing
              before a loss all rights of recovery against any                  household at the time of your death, but
                                                                                only while a resident of the "residence
              person. If not waived, we may require an assign-
                                                                                premises"; and
              ment of rights of recovery for a loss to the extent
              that payment is made by us.                                   (2) With respect to your property, the person
              If an assignment is sought, an "insured" must sign                having proper temporary custody of the
              and deliver all related papers and cooperate with                 property until appointment and qualifica-
              us. Subrogation does not apply under Section II to                tion of a legal representative.




      = HS 663 09 99                                                                                      Page 13 of 13
 „   .    Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 45 of 60
                                                                   INDEX No`. 001160/2020
FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/31/2020


                                                                                                           HS 01 31 05 14

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              SPECIAL PROVISIIONS - NEW YORK

         DEFINITIONS                                                   h. Any expansion, shifting, rising, sinking, con-
         The following definition is added:                                tracting, or settling of the earth, soil or land.

         12. "Pollutants” means one or more solid, liquid,             This exclusion applies whether or not the earth,
            gaseous or thermal irritants or contaminants in-           soil or land is combined or mixed with water or
            cluding smoke, vapor, soot, fumes, acids, alkalis,         any other liquid or natural or man made material.
            chemicals and waste. Waste includes materiai to            However, loss caused directly by the specific per-
            be recycied, reconditioned or reciaimed.                   ils:
         SECTION I — EXCLUSIONS                                        a. Fire;
         The first paragraph of this section is deleted and re-        b. Explosion; or
         placed by the following:                                      c. Breakage of buifding or dwelling glass or
         We do not cover any direct or indirect loss or damage            safety glazing material, including storm doors
         caused by, resulting from, contributing to or aggra-             or windows;
         vated by any of these excluded perils. Loss from any          following any earth movement is covered.
         of these perils is excluded regardless of any other
         cause or event contributing concurrently or in any se-    3. Water Damage is deleted and replaced by the
         quence to the loss.                                          following:
        These exclusions apply whether or not the loss event:      3. Water Damage, meaning;
            (1) Results in widespread damage;                          a. Flood, sun`ace water, ground water, storm
                                                                           surge, waves, wave wash, tidal water, tsu-
            (2) Affects a substantial area; or
                                                                           nami, seiche, overflow of a body of water, or
            (3) Occurs gradually or suddenly.                              spray from any of these, whether or not a re-
        These exclusions also apply whether or not the loss                sult of precipitation or driven by wind;
        event arises from:                                            b. Any water or water borne material that enters
            (1) Any acts of nature;                                       through or backs up from a sewer or drain, or
                                                                          which overflows or is discharged from a
            (2) Any human action or inaction;                             sump, sump pump or related equipment;
            (3) The forces of animals, plants or other living or      c. Any water or water borne material located be-
                dead organisms; or                                        low the surface of the ground including water
            (4) Any other natural or artificial process.                  or water borne material:
        2. Earth Movement is deleted and replaced by the                  (1) Which exerts pressure on, seeps, leaks or
            following:                                                        flows into:
        2. Earth Movement, meaning events that include                         (a) Any part of the dwelling or other
            but are not limited to the following:                                  structures;
            a. Earthquake and earthquake aftershocks;                          (b) The foundation of the dwelling or
                                                                                   other structures;
            b. Volcano activity including but not limited to:
                                                                               (c) Any paved surface located on the
                (1) Volcanic eruption;
                                                                                   "residence premises"; or
                (2) Volcanic explosion;
                                                                               (d) Any spa, hot tub, or swimming pool.
                (3) Effusion of volcanic material; or
                                                                          (2) Which causes earth movement; or
                (4) Lava flow;
                                                                      d. Any overFlow, release, migration or discharge
            c. Mudslide, including mudflow, debris flow,                  of water in any manner from a dam, levee,
                landslide, avalanche, or sediment;                        dike, hurricane barrier or any water or flood
            d. Sinkhole;                                                  control device.

            e. Subsidence;                                            Direct loss by fire or explosion resulting from wa-
                                                                      ter damage will be covered.
           f. Excavation collapse;
                                                                   8. Intentional Loss is deleted and replaced by the
           g. Erosion; or                                              fol I owi n g:

        HS01310514                                                                                             Page 1 of 4
         Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 46 of 60
                                                                  IN'DEX NO'                                          001160/2020
FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. N0. 2                                                                             RECEIVED NYSCEF: 01/31/2020


                                                                                                          HS 01 31 05 14

         B. Intentional Loss, meaning any loss arising out of      2. Provide a defense at our expense by counsel of
             an act a person insured under this policy commits         our choice, even if the suit is groundless, false or
             or conspires to commit with the intent to cause a         fraudulent. We may investigate and settle any
             loss.                                                     claim or suit that we decide is appropriate.
             We do not provide coverage for a person insured       SECTION II — EXCLUSIONS
             under this policy who commits or directs an act
                                                                   Under 1. Coverage E— Personal Liability and Cov-
             with the intent to cause a loss.
                                                                   erage F— Medical Payments to Others: The follow-
         SECTION I — CONDITIONS                                    ing item is added:
         2. Duties After Loss. Paragraph a. is deleted and         •   or any loss, cost, payment or expense, including,
             replaced by:                                              but not limited to, defense and investigation, of
             a. Give us prompt notice. With respect to a loss          any kind arising out of, resulting from, caused by
                 caused by the peril of windstorm or hail, that        or contributed to by the actual or alleged pres-
                 notice must occur no later than one year after        ence or actual, alleged or threatened dispersal,
                 the date of loss;                                     release, ingestion, inhalation or absorption of
                                                                       lead, lead pigment, lead compounds or lead in
         7. Suit Against Us. Is deleted and the following              any form which is or was contained in or incorpo-
             substituted:                                              rated into paint in any form. This exclusion ap-
         7. Suit Against Us. No action can be brought                  plies, but is not limited to:
            against us uniess there has been full compiiance           a. Any supervision, instructions, recommenda-
            with all of the terms under Section I of this policy          tions, warnings or advice given in connection
            and the action is started within two years after the          with the above;
            inception of the loss. For purposes of this condi-
            tion, inception of the loss means the date on              b. Any obligation to share damages, losses,
            which the direct physical loss or darnage oc-                 costs, payments or expenses with or repay
            curred.                                                       someone else who must make payment be-
                                                                          cause of such "bodily injury" or "property
        9. Loss Payment.                                                  damage", damages, loss, cost, payment or
            The following is added to Paragraph 9. Loss                   expense; or
            Payment and applies only to policies covering              c. Any request, order or requirement to test for,
            three- or four-family dwellings:                              monitor, abate, mitigate, remediate, contain,
            Prior to the payment of any proceeds to you for a             remove, dispose of, or in any way respond to
            premises loss caused by fire, we will deduct and              or assess the effects of lead, lead pigment,
            pay the claim of any tax district which renders a             lead compounds or materials or substances
            certificate of lien to us as required by New York             containing lead which is or was contained in
            Insurance Law. We will not be obligated to pay                or incorporated into paint in any form.
            you the amount we are required to pay on the               This exclusion applies only to family units in
            lien. If we make payment of this lien within thirty        buildings built prior to 1980 that are:
            days after receiving the certificate of lien, the
            claim will be considered valid and properly paid.          a. Not owner-occupied; or
            We will deduct the amount paid from our final set-         b. Owner-occupied and include a"business" ex-
            tlement with you.                                             posure;
        The following condition is added:                              and have not been certified to have had lead
                                                                       abatement procedures applied.
        °   Estimation Of Claims.
            Upon request, we will furnish you, or your repre-      •   arising out of the actual, alleged or threatened
            sentative, with a written estimate of damages to           discharge, dispersal, seepage, migration, release
            real property, specifying all deductions, provided         or escape of "pollutants":
            such an estimate has been prepared by us or has            a. At or from any premises, site or location
            been prepared on our behalf for our own pur-                  which is or was at any time owned or occu-
            poses. This estimate will be provided within thirty           pied by, or rented or loaned to any "insured" ;
            days after your request or its preparation, which-            or
            ever is later.
                                                                       b. Which are or were at any time transported,
        SECTION II — LIABILITY COVERAGES                                  handled, stored, treated, disposed of, or proc-
        Under Coverage E— Personal Liability, (Premises                   essed as waste by or for any "insured" or any
        Liability in forms HS 663 and HS 664) Item 2. is de-              person or organization for whom you may be
        leted and replaced by the following:                              legally responsible.


        HS 01 31 05 14                                                                                        Page 2 of 4
                     Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 47 of 60
                                                                                                                IiJDEX NO. 0 0116 0 /2 02 0
     FIL;ED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
ji                                                                                                     RECEIVED NYSCEF:         0 1/31/2020
     NYSCEF DOC. NO. 2


                                                                                                                   HS 01 31 05 14

                    However, this exclusion does not apply if the dis-         help us by seeing that these duties are performed.
                    charge, dispersal, seepage, migration, release or          Any written notice given by any claimant to us or
                    escape of "pollutants" is sudden and accidental.           any of our agents in this state, containing particu-
                    Subparagraph a. does not apply to "property dam-           lars sufficient to identify the "insured", will be
                    age" arising out of heat, smoke or fumes from a            deemed notice to us.
                    hostile fire. As used in this exclusion, a hostile         a. Give written notice to us or any of our agents
                    fire is one which becomes uncontrollable or                    in this state as soon as is practical, which sets
                    breaks out from where it was intended to be.                   forth:
               •    or any loss, cost or expense arising out of any:                (1) The identity of the policy and "insured";
                    a.    Request, demand or order issued or made                   (2) Reasonably available information on the
                          pursuant to any environmental protection or                   time, place and circumstances of the ac-
                          environmental liability statutes or regulations               cident or "occurrence"; and
                          that you or any other "insured" test for, moni-           (3) Names and addresses of any claimants
                          tor, clean up, remove, contain, treat, detoxify               and witnesses;
                          or neutralize, or in any way respond to, or as-
                                                                            4. Duties Of An Injured Person - Coverage F-
                          sess the effects of "pollutants"; or
                                                                                Medical Payments To Others (Medical Pay-
                    b. Claim or suit by or on behalf of a governmen-            ments in forms HS 663 and HS 664)
                       tal authority for damages because of testing
                                                                               Paragraph a. is deleted and replaced by the fol-
                       for, monitoring, cleaning up, removing, con-
                       taining, treating, detoxifying or neutralizing or       lowing:
                       in any way responding to or assessing the ef-           a. Give us or any of our agents in this state writ-
                       fects of "pollutants".                                      ten proof of claim, under oath if required, as
                   However, this exclusion does not apply if the re-               soon as is practical; and
                   quest, demand, or order, described in subpara-           9. Concealment Or Fraud is deleted and replaced
                   graph (1) or the claim or suit, described in                 by the following:
                   subparagraph (2), arises out of the sudden and           9. Concealment Or Fraud
                   accidentai discharge, dispersal, seepage, migra-
                   tion, release or escape of "pollutants".                    We do not provide coverage for the "insured"
                                                                               who, whether before or after a loss, has:
              (In forms HS 663 and HS 664, the above exclusions
              are added under 1. Coverage E— Premises Liability                a.   Intentionally concealed or misrepresented any
              and Coverage F— Medical Payments.)                                    material fact or circumstance; or

              Under 3. Coverage E- Personal Liability, (Prem-                  b.   Engaged in fraudulent conduct;
              ises Liability in forms HS 663 and HS 664) Item f. is            relating to this insurance.
              deleted and replaced by the following:                        SECTIONS I AND Ifl — CONDITIONS
                   f. "Bodily injury" to you or an "insured" as de-         6. Cancellation
                       fined in Definition 5.a. or b.
                                                                               Paragraph b. is deleted and replaced by the fol-
                         This exclusion also applies to any claim made         lowing:
                         or suit brought against you or any "insured":
                                                                               b. We may cancel the entire policy only for the
        —                (1) To repay; or                                          reasons stated in this condition. The cancella-
        —                (2) Share damages with;                                   tion notice will be mailed to you at the ad-
                                                                                  dress shown in the Declarations. Proof of
       ~—_               another person who may be obligated to pay
                                                                                   mailing will be sufficient proof of notice.
       ~—                damages because of the "bodily injury" to an
       ._.               "insured".                                                 (1) When you have not paid the premium, we
       ^~ SECTION        II — CONDITIONS                                                may cancel the entire policy at any time
                                                                                        by mailing to you at least 15 days' notice
       ^= 3. Duties After "Occurrence".                                                 of cancellation.
              The first paragraph and Paragraph a. are deleted                      (2) When this policy has been in effect for
              and replaced by the following:                                            less than 60 days and is not a renewal
       x~ 3. Duties After "Occurrence".                                                 with us, we may cancel the ehtire policy
                                                                                        for any reason by letting you know at
       ^—          In case of an accident or "occurrence", the "in-                     least 30 days before the date of cancella-
       o—          sured" or someone acting for the "insured" will                      tion takes place.
       o=          perform the following duties that apply. You will


        = HS 01 31 05 14                                                                                               Page 3 of 4
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 48 of 60
                                                                                                         IPJDEX NO. 001160/2020
FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/31/2020


                                                                                                            HS 01 31 05 14

                (3) When this policy has been in effect for 60                      to the mortgageholder shown in the
                    days or more, or at any time if it is a re-                     Declarations.
                    newal with us, we may cancel the entire                     (b) Before the annual renewal date of
                    policy oniy for one or more of the follow-                      any policy, we will cancel the policy
                    ing reasons by notifying the "insured" at                       by giving written notice to you and to
                    least 30 days prior to the proposed can-                        the mortgageholder shown in the
                    cellation date:                                                 Declarations at least 15 days before
                    (a) Conviction of a crime arising out of                        the effect date of cancellation.
                        acts increasing the hazard insured                  (5) If we have the right to cancel, we may,
                        against;                                                instead of canceling this policy, amend
                    (b) Discovery of fraud or material misrep-                  the limits of liabiiity or reduce coverage
                        resentation in obtaining the policy or                  not required by law. If we take this action,
                        in the presentation of a claim there-                   we will notify you by mail at least 20 days
                        under;                                                  prior to the date of such change.
                    (c) Discovery of willful or reckless acts or            Delivery of such written notice by us to the
                        omissions increasing the hazard in-                 "insured" at the mailing address shown in the
                        sured against;                                      Declarations or at a forwarding address will
                                                                            be equivalent to mailing.
                    (d) Physical changes in the property in-
                         sured occurring after issuance or last        The following is added to paragraph c.:
                        annual anniversary date of the policy               However, when the premium is advanced un-
                        which result in the property becoming               der a premium finance agreement, we may
                        uninsurable in accordance with our                  retain a minimum earned premium on the pol-
                        objective, uniformly applied under-                 icy of 10% of the total policy premium or $60,
                        writing standards in effect at the time             whichever is greater.
                        the policy was issued or last voluntar-
                        ily renewed; or                            7. iVonrenewal is deleted and replaced by the fol-
                                                                       lowing:
                    (e) A determination by the Superinten-
                        dent of Financial Services that the        7. Plonrenewal
                        continuation of the policy would vio-          We will not refuse to renew or condition our re-
                        late or would place us in violation of         newal of this policy except as allowed by the laws
                        the New York Insurance Law.                    of the State of New York.
                    If one of the reasons listed in this Para-         The conditions may include, but are not limited to,
                    graph (3) exists, we may cancel the entire         amending the limits of liability or reducing cover-
                    policy.                                            age not required by law. If we take this action, we
               (4) When the property covered by this policy            will notify you by mail at least 45 days, but not
                   is subject to the Anti-arson Application in         more than 60 days prior to the expiration date of
                   accordance with New York Insurance De-              this policy. Proof of mailing will be sufficient proof
                   partment Regulation No. 96, the following           of notice.
                   provisions are added:                               Delivery of such wriften notice by us to the "in-
                                                                       sured" at the mailing address shown in the Decla-
                    If you fail to return the completed, signed
                                                                       rations or at a forwarding address will be
                    and affirmed Anti-arson Application to us:
                                                                       equivalent to mailing.
                    (a) Or our broker or agent within 45 days
                                                                   AII other provisions of this policy apply.
                        of the efPective date of a new policy,
                        we will cancel the entire policy by giv-
                        ing 20 days' written notice to you and




        HS 01 31 0514                                                                                           Page 4 of 4
          Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 49 of 60
                                                                   InDEx NO. 0 0116 0/2 02 0
FILED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/31/2020


                                                                                                           HS00030999

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                    SPECIAL COVERAGE


         For an additional premium, the policy is amended as           (6) Use of defective material or methods in con-
         follows:                                                          struction, remodeling or renovation if the col-
                                                                           lapse occurs during the course of the
         SECTION I - ADDITIONAL COVERAGES
                                                                           construction, remodeling or renovation.
         Under 7. Glass or Safety Glazing Material, the next
                                                                       Loss to an awning, fence, patio, deck, pavement,
         to the last paragraph regarding the $100 limit is de-
                                                                       swimming pool, underground pipe, flue, drain,
         leted.
                                                                       cesspool, septic tank, foundation, retaining wall,
         The following coverage is added:                              bulkhead, pier, wharf or dock is not included un-
                                                                       der items (2), (3), (4), (5), and (6) unless the loss
         Collapse.
                                                                       is a direct result of the collapse of a buiiding or
         a. With respect to this additional coverage:                  any part of a building.

            (1) Collapse means an abrupt falling down or               This coverage does not increase the limit of li-
                caving in of a building or any part of a build-        ability applying to the damaged covered property.
                ing with the result that the building or part of   SECTION I- PERILS INSURED AGAINST
                the building cannot be occupied for its in-
                tended purpose.                                    The PERILS INSURED AGAINST section is deleted
                                                                   in its entirety and replaced by the following:
            (2) A building or any part of a building that is in
                danger of falling down or caving in is not con-    (For Forms HS 662 and HS 664, the word "dwelling"
                sidered to be in a state of collapse.              as used in this section means "unit".)
            (3) A part of a building that is standing is not       COVERAGE A— DWELLING and COVERAGE B—
                considered to be in a state of collapse even if    OTHER STRUCTURES
                it has separated from another part of the          We insure against risk of direct loss to property de-
                building.                                          scribed in Coverages A and B only if that loss is a
                                                                   physical loss to property. We do not insure, however,
            (4) A building that is standing or any part of a       for loss:
                building that is standing is not considered to
                be in a state of collapse even if it shows evi-    1. Excluded under SECTION I- EXCLUSIONS;
                dence of cracking, bulging, sagging, bending,      2. Involving collapse, other than as provided in the
                leaning, settling, shrinkage or expansion.            Additional Coverage Collapse.; or
        b. We insure for direct physical loss to covered           3. Caused by:
           property involving collapse of a building or any
           part of a building if the collapse was caused only         a. Freezing of a plumbing, heating, air condi-
           by one or more of the following:                               tioning or automatic fire protective sprinkler
                                                                          system or of a household appiiance, or by
            (1) Perils Insured Against that apply to COVER-
                                                                          discharge, leakage or overflow from within
                AGE C. These perils apply to covered build-
                                                                          the system or appliance caused by freezing.
                ings and property covered under Coverage C                This provision does not apply if you have
                for loss insured by this additional coverage;             used reasonable care to:
            (2) Decay that is hidden from view, unless the
                                                                          (1) Maintain heat in the building; or
                presence of such decay is known to an "in-
                sured" prior to collapse;                                 (2) Shut off the water supply and drain the
                                                                              system and appliances of water;
            (3) Insect or vermin damage that is hidden from
                view, unless the presence of such insect or               However, if the building is protected by an
                vermin damage is known to an "insured" prior              automatic fire protective sprinkler system,
                to collapse;                                              you must use reasonable care to continue the
                                                                          watersupply and maintain heat in the building
           (4) Weight of contents, equipment, animals or                  for coverage to apply.
               peopie;
                                                                          For purposes of this provision, a plumbing
           (5) Weight of rain which collects on a roof; or                system or household appliance does not in-
                                                                          clude a sump, sump pump or related equip-

        HS 00 03 09 99                                                                                         Page 1 of 5
•   '   o           Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 50 of 60
                                                                                                    IIVDEX NO. 001160/2020
_FIDED: ONONDAGP, COUNTY CLERK Ol 31 2020 02:12 PM
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 01/31/2020


                                                                                                       HS 00 03 09 99

                     ment, or a roof drain, gutter, downspout or        (4) Smoke from agricultural smudging or in-
                     similar fixtures or equipment.                         dustrial operations;
                b. Freezing, thawing, pressure or weight of wa-         (5) Discharge, dispersal, seepage, migration,
                   ter or ice, whether driven by wind or not, to a:         release or escape of pollutants unless the
                                                                            discharge, dispersal, seepage, migration,
                     (1) Fence, pavement, patio, deck or swim-
                                                                            release or escape is itself caused by a
                         ming pool;
                                                                            Peril Insured Against under Coverage C
                     (2) Footing, foundation, bulkhead, wall or any         of this policy.
                         other structure or device that supports all
                                                                            Poilutants means any solid, liquid, gase-
                         or part of a building or other structure;
                                                                            ous or thermal irritant or contaminant, in-
                     (3) Retaining wall or bulkhead that does not           cluding smoke, vapor, soot, fumes, acids,
                         support all or part of a building or other         alkalis, chemicals and waste. Waste in-
                         structure; or                                      cludes materials to be recycled, recondi-
                                                                            tioned or reclaimed;
                     (4) Pier, wharf or dock;
                                                                        (6) Settiing, shrinking, bulging or expansion,
                c. Theft in or to a dwelling under construction, or         including resultant cracking, of bulkheads,
                   of materials and supplies for use in the con-            pavements, patios, footings, foundations,
                   struction until the dwelling is finished and oc-         walls, floors, roofs or ceilings;
                   cupied;
                                                                        (7) Birds, vermin, rodents, or insects; or
                d. Vandalism and malicious mischief, and any
                   ensuing foss caused by any intentional and           (8) Animals owned or kept by an "insured".
                   wrongful act committed in the course of the
                                                                        Exception to 3.f.
                   vandalism or malicious mischief, if the dwell-
                   ing has been vacant for more than 30 con-            Unless the loss is otherwise excluded, we
                   secutive days immediately before the loss. A         cover loss to property covered under Cover-
                   dwelling being constructed is not considered         ages A or B resulting from an accidental dis-
                   vacant;                                              charge or overflow o# water or steam from
                                                                        within a:
                e. Mold, fungus or wet rot. However, we do in-
                   sure for loss caused by mold, fungus or wet          (a) Storm drain or water, steam or sewer pipe
                   rot that is hidden within the walls or ceilings or       off the "residence premises"; or
                   beneath the floors or above the ceifings of a
                   structure if such loss results from the acci-        (b) Plumbing, heating, air conditioning or
                                                                            automatic fire protective sprinkler system
                   denta! discharge or overflow of water or
                                                                            or household appliance on the "residence
                   steam from within:
                                                                            premises". This includes the cost to tear
                    (1) A plumbing, heating, air conditioning or            out and replace any part of a building or
                        automatic fire protective sprinkler system          other structure on the "residence prem-
                        or a household appliance on the "resi-              ises", but only when necessary to repair
                        dence premises"; or                                 the system or appliance. However, such
                                                                            tear out and replacement coverage only
                    (2) A storm drain or water, steam or sewer              applies to other structures if the water or
                        pipes off the "residence premises".                 steam causes actual damage to a build-
                    For the purposes of this paragraph 3.e., a              ing on the "residence premises".
                    plumbing system or household appliance              We do not cover loss to the system or appli-
                    does not include a sump, sump pump or re-           ance from which this water or steam escaped.
                    lated equipment, or a roof drain, gutter,
                    downspout or similar fixtures or equipment.         For the purposes of this exception to 3.f., a
                                                                        plumbing system or household appliance
               f.   Any of the following:                               does not include a sump, sump pump or re-
                    (1) Wear and tear, marring, deterioration;          lated equipment, or a roof drain, gutter,
                                                                        downspout or similar fixtures or equipment.
                    (2) Mechanical breakdown, latent defect, in-
                        herent vice, or any quality in property that    Section I exclusion 3. Water Darnage, para-
                        causes it to damage or destroy itself;          graphs a. and c. do not apply to loss by water
                                                                        covered under 3.e. and f. above.
                    (3) Smog, rust or other corrosion, or dry rot;



            HS 00 03 09 99                                                                                 Page 2 of 5
                Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 51 of 60
                                                                                                              IiUDEX N6. 001160/2020
  FILED-: *ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
! NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/31/2020


                                                                                                                HS 00 03 09 99

           Under paragraphs 2. and 3., any ensuing loss to                the "residence premises", but only when neces-
           property described in Coverages A and B not ex-                sary to repair the system or appliance from which
           cluded or excepted by any other provision in this pol-         the water or steam escaped.
           icy is covered.
                                                                          Under Forms HS 662 and HS 664, we also pay to
           COVERAGE C - PERSONAL PROPERTY (HOUSE-                         tear out and replace any pan: of a building owned
           HOLD FURNISHINGS in Forms HS 663 and HS                        solely by you which is covered under Coverage A
           664)                                                           and at the location of the "residence premises",
                                                                          but only when necessary to repair the system or
           We insure for direct physical loss to the property de-         appliance from which the water or steam es-
           scribed in Coverage C caused by a peril listed below           caped.
           unless the loss is excluded in SECTION I- EXCLU-
           SIONS.                                                         This peril does not include loss:

           1. Fire or lightning.                                          a. To the system or appliance from which the
                                                                             water or steam escaped;
           2. Windstorm or hail.
                                                                          b. Caused by or resulting from freezing except
               This peril does not include loss to the property              as provided in the peril of freezing below;
               contained in a building caused by raPn, snow,
               sleet, sand or dust unless the direct force of wind        c. On the "residence premises" caused by acci-
               or hail damages the building causing an opening               dental discharge or overflow which occurs off
               in a roof or wall and the rain, snow, sleet, sand or          the "residence premises"; or
               dust enters through this opening.
                                                                          d. Caused by mold, fungus or wet rot unless
              This peril includes loss to rowboats, canoes and               hidden within the walls or ceilings or beneath
              their trailers, furnishings, equipment, and out-               the floors or above the ceilings of a structure.
              board engines or motors, only while inside a fully
                                                                          In this peril, a plumbing system or household ap-
              enclosed building.
                                                                          pliance does not include a sump, sump pump or
           3. Explosion.                                                  related equipment, or a roof drain, gutter, down-
                                                                          spout or similar fixtures or equipment.
          4. Riot or civil commotion.
                                                                      12. Sudden and accidental tearing apart, crack-
          5. Aircraft, including self-propelled missiles and              ing, burning or bulging of a steam or hot water
              spacecraft.
                                                                          heating system, an air conditioning or automatic
          6. Vehicles.                                                    fire protective sprinkler system, or an appliance
                                                                          for heating water.
          7. Smoke, meaning sudden and accidental damage
             from smoke.                                                  We do not cover loss caused by or resulting from
                                                                          freezing under this peril.
              This peril does not include loss caused by smoke
              from agricultural smudging or industrial opera-         13. Freezing of a plumbing, heating, air conditioning
              tions.                                                      or automatic fire protective sprinkler system or of
                                                                          a household appliance, but only if you have used
          8. Vandalism or malicious mischief.                             reasonable care to:
          9. Falling objects.                                             a. Maintain heat in the building; or
              This peril does not include loss to property con-           b. Shut ofP the water supply and drain the sys-
              tained in a building unless the roof or an outside             tem and appliances of water.
              wall of the building is first damaged by a falling
              object. Damage to the falling object itself is not          However, if the building is protected by an auto-
              included.                                                   matic fire protective sprinkler system, you must
                                                                          use reasonable care to continue the water supply
          10. Weight of ice, snow or sleet which causes                   and maintain heat in the buiiding for coverage to
              damage to property contained in a building.                 apply.
          11. Accidental discharge or overflow of water or                In this peril, a plumbing system or household ap-
              steam from within a plumbing, heating, air condi-           pliance does not include a sump, sump pump or
              tioning or automatic fire protective sprinkler sys-         related equipment, or a roof drain, gutter, down-
              tem or from within a household appliance.                   spout or similar fixtures or equipment.
             Under Forms HS 661 and HS 663, we also pay to            14. Sudden and accidental damage from artifi-
             tear out and replace any part of the building on             cially generated electrical current.


          HS 00 03 09 99                                                                                           Page 3 of 5
           Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 52 of 60
                                                                   IivDEx NO. 001160/2020
FILiED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
NYSCEF DOC. N0. 2                                                                        RECEIVED NYSCEF: 01/31/2020


                                                                                                     HS 00 03 09 99

             This peril does not include loss to tubes, transis-      (2) Awnings, carpeting, household appli-
             tors, electronic components or circuitry that are a          ances, outdoor antennas and outdoor
             part of appliances, fixtures, computers, home                equipment, whether or not attached to
             entertainment units or other types of electronic             buildings;
             apparatus.
                                                                      (3) Structures that are not buildings;
         15. Volcanic eruption other than loss caused by
             earthquake, land shock waves or tremors.                 (and under Form HS 661 only -

         SECTION I - EXCLUSIONS                                       (4) Grave markers, including mausoleums);

         The following exclusions are added:                          at actual cash value at the time of loss but not
                                                                      more than the amount required to repair or
         We do not insure for loss to property described in           repiace.
         Coverages A and B caused by any of the following.
         However, any ensuing loss to property described in        b. Buildings under Coverage A or B at replace-
         Coverages A and B not exciuded or excepted in this            ment cost without deduction for depreciation,
         policy is covered.                                            subject to the following:

         a. Weather conditions. However, this exclusion               (1) If, at the time of loss, the amount of in-
            only applies if weather conditions contribute in              surance in this policy on the damaged
            any way with a cause or event excluded in SEC-                building is 80% or more of the full re-
            TION I- Exclusions 1. Through 9. above to pro-                 placement cost of the building immedi-
            duce the loss;                                                 ately before the loss, we will pay the cost
                                                                           to repair or replace, after application of
         b. Acts or decisions, inciuding the failure to act or            deductible and without deduction for de-
            decide, of any person, group, organization or                 preciation, but not more than the least of
            governmental body; or                                          the following amounts:
         c. Faulty, inadequate or defective:                              (a) The limit of liability under this policy
                                                                              that applies to the building;
            (1) Planning, zoning, development, surveying,
                siting;                                                   (b) The replacement cost of that part of
                                                                              the building damaged with material of
            (2) Design, specifications, workmanship, repair,
                                                                              like kind and quality and for like use;
                construction, renovation, remodeling, grading,
                                                                              or
                compaction;
                                                                          (c) The necessary amount actually spent
            (3) Materials used in repair, construction, reno-
                                                                              to repair or replace the damaged
                vation or remodeling; or
                                                                              building.
            (4) Maintenance;
                                                                          If the building is rebuilt at a new prem-
            of part or all of any property whether on or off the          ises, the cost described in 3.b.(1)(b) is
            "residence premises".                                         limited to the cost which would have been
                                                                          incurred if the building had been built at
        SECTION I - COPIDITIONS
                                                                          the original premises.
        For Forms HS 661 and HS 663 only, Condition 3.                (2) If, at the time of loss, the amount of in-
        Loss Settlement is deleted and replaced by the fol-               surance in this policy on the damaged
        lowing:                                                            building is less than 80% of the full re-
        3. Loss Settlement. In this condition 3., the terms                placement cost of the building immedi-
            "cost to repair or replace" and "replacement cost"             ately before the loss, we will pay the
            do not include the increased costs incurred to                greater of the following amounts, but not
            comply with the enforcement of any ordinance or               more than the limit of liability under this
            law, except to the extent that coverage for these             policy that applies to the building:
            increased costs is provided in Additional Cover-              (a) The actual cash value of that part of
            age 8. Ordinance or Law. Covered property                         the building damaged; or
            losses are seftled as follows:
                                                                          (b) That proportion of the cost to repair or
            a. Property of the following types:                               replace, after application of deducti-
               (1) Personal property or household furnish-                    ble and without deduction for depre-
                   ings;                                                      ciation, that part of the building
                                                                              damaged, which the total amount of


        HS 00 03 09 99                                                                                   Page 4 of 5
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 53 of 60
                                                                       I'NDE~ NO. 001160/2020
    FI."LED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
! NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/31/2020

i                                                                                                             HS 00 03 09 99

                          insurance in this policy on the dam-                (5) You may disregard the replacement cost
                          aged buiiding bears to 80% of the re-                   loss settlement provisions and make
                          placement cost of the building.                         claim under this policy for loss to build-
                                                                                  ings on an actual cash value basis. You
                 (3) To determine the amount of insurance
                                                                                  may then make claim for any additional
                     required to equal 80% of the full replace-
                                                                                  liability according to the provisions of this
                     ment cost of the building immediately
                                                                                  Condition 3. Loss Settlement, provided
                     before the loss, do not include the value
                                                                                  you notify us of your intent to do so within
                     of:
                                                                                  180 days after the date of loss_
                      (a) Excavations, footings, foundations,
                                                                     For Forms HS 662 and HS 664 only, Condition 3.
                          piers or any other structures or de-
                                                                     Loss Settlement is deleted and replaced by the fol-
                          vices that support all or part of the
                          building which are below the under-        lowing:
                          surface of the lowest basement floor;      3. Loss Settlement.
                      (b) Those supports in (a) above which              a. Personal property or household furnishings
                          are befow the surface of the ground               (and under Form 662 only - grave markers,
                          inside the foundation walls, if there is          including mausoleums), at actual cash value
                          no basement; and                                  at the time of loss but not more than the
                      (c) Underground fiues, pipes, wiring and              amount required to repair or replace.
                          drains.                                        b. Buildings under Coverage A or B:
                 (4) We will pay no more than the actual cash                (1) If the damage is repaired or replaced
                     value of the damage until actual repair or                  within a reasonable time, at the actual
                     replacement is complete_ Once actual re-                    cost to repair or replace;
                     pair or replacement is complete, we will
                     settle the loss according to the provisions             (2) If the damage is not repaired or replaced
                     of b.(1) and b.(2) above.                                   within a reasonable time, at the actual
                                                                                 cash value, but not more than the amount
                      However, if the cost to repair or replace                  required to repair or replace.
                      the damage is both:
                                                                             In this provision, the terms "repaired" and "re-
                      (a) Less than 5% of the amount of insur-               placed" do not include the increased costs in-
                          ance in this policy on the building;               curred to comply with the enforcement of any
                         and                                                 ordinance or law, except to the extent that
                      (b) Less than $2500;                                   coverage for these increased costs is pro-
                                                                             vided in Additional Coverage B. Ordinance or
                      we will settfe the loss according to the               Law.
                      provisions of b.(1) and b_(2) above
                                                                     AII other provisions of this poiicy apply.
                      whether or not actual repair or replace-
                      ment is complete.




      o=

      ..=

      = HS 00 03 09 99                                                                                            Page 5 of 5
!   i   b
         Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 54 of 60
                                                                  INDE~ NO. 001160/2020
FILED: ONONDAGA COUNTY CLERK Ol 31 2020 02_:12 PM
NYSCEF DOC. N0. 2                                                                            RECEIVED NYSCEF: 01/31/2020


                                                                                                        HS 04 16 09 99

                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   PREMISES ALARM OR FIRE PROTECTION SYSTEM

             We acknowledge the installation of an alarm system and/or automatic sprinkler system approved by us on the
             "residence premises". You agree to maintain this system or systems, for which we have granted a credit, in
             working order and to let us know promptly of any change, including removal, made to the system(s).




            HS 04 16 09 99                                                                                 Page 1 of 1
    •   _        ~
              Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 55 of 60
                                                                       IfVDEX NO. 001160/2020
    FII;ED: ONONDAGA COUNTY CLERK 01 31 2020 02:12 PM
i NYSCEF DOC. NO. 2                                                                                        RECEIVED NYSCEF: 01/31/2020

~
;                                                                                                                       HS 23 85 09 00

                                    THIS ENDORSEAAENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  WATER BACK UP AND SUMP OVERFLOW
                                                             NEW YORK

                     1. We insure, up to $5,000, for direct physical loss,         sump pumps or related equipment and replaced
                         not caused by the negligence of an "insured"              by the following:
                         other than an insured minor or insured unemanci-
                                                                                   (2) Latent defect, inherent vice, or any quality in
                         pated child, to property covered under Section I
                                                                                       property that causes it to damage or destroy
                         caused by:
                                                                                       itself;
                         a.   Water or water-borne material which backs up
                                                                              4.   Section I - Exclusions
                              through sewers or drains; or
                                                                                   3. Water Damage is deleted and replaced by
                         b.   Water or water-borne material which over-
                                                                                      the following:
                              flows or is discharged from a sump, sump
                              pump or related equipment, even if such              3. Water Damage, meaning:
                              overflow or discharge results from the me-
                              chanical breakdown of the sump pump or re-               a.   Flood, surface water, waves, tidal water,
                              lated equipment. This coverage does not                       overflow of a body of water, or spray from
                              apply to direct physical loss of the sump                     any of these, whether or not driven by
                              pump, or related equipment, which is caused                   wind;
                              by mechanical breakdown.                                 b. Water or water-borne material which
                         This endorsement does not increase the limits of                 backs up through sewers or drains or
                         liability for Coverages A, B, C or D stated in the               which overflows or is discharged from a
                         Declarations.                                                    sump, sump pump or related equipment
                                                                                          which is the direct or indirect result of
                     2. Special Deductible                                                flood; or
                        The following deductibie provision replaces any                c.   Water or water-borne material below the
                        other deductible provision in the policy with re-                   surface of the ground, including water
                        spect to loss covered under this endorsement.                       which exerts pressure on or seeps or
                        We will pay only that part of the total of all loss                 leaks through a building, sidewalk, drive-
                        payable under Section I which exceeds $250. No                      way, foundation, swimming pool or other
                        other deductible applies to this coverage. This                     structure;
                        deductible does not apply with respect to Cover-               caused by or resulting from human or animal
                        age D- Loss of Use.                                            forces or any act of nature.
                     3. Section I- Perils Insured Against                              Direct loss by fire or explosion resulting from
                        If form HS 00 03 applies, paragraph 3.f.(2) under              water damage is covered.
                        COVERAGE A- DWELLING and COVERAGE B                        All other provisions of this policy apply.
            _—          - OTHER STRUCTURES is deleted with respect
                        to coverage for loss caused by discharge or over-
                        flow of water or water-borne material from sumps,

        ~=
        ~

        ..~.
        ~i
        ~-=




        ~±
        ~=
        o~


        + HS 23 85 09 00                                                                                                   Page 1 of 1
   i   i       •      Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 56 of 60
  FITuED: ONONDAGA COUNTY CLERK O1 31 2020 02:12 PM                                                           IlqDEU N0. 001160/2020
! NYSCEF DOC. NO. 2                                                                                   RECEIVED NYSCEF: 01/31/2020




                    This policy is signed for the company which is the insurer under this policy.




                    "4z, 0 %/-~                                                       /ri~ c s
                          Wendy C. Skjerven                                               Gregory C. Toczydiowski
                          Senior Vice President and                                       President
                          Corporate Secretary                                             Personal Insurance


                    IN WITNESS WHEREOF, the Company has executed and attested these presents.




       x   ~
       h~

       Os

       O~




                   PL-9107 8-97
                   Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 57 of 60
       .    A
~




    STATE OF NEN YORK, COUNTY OF                                                                                                                              CERTIFICATION BY ATTORNEY

          The undersijned attorney certifies that the within
    has been colnpared by the ulldei•signed with the ori~inal and found to be a true and complete copy.
    Dated :

    STATE oF NEW YORK, COt'NTY OF                                                                                                                                     ATTORNEY'S AFFIRMATION

                The undersigned, an attorney admitted to practice in the courts of Netv York State, shows: that deponent is

    the attorney(s) of record for
    in the within action; that deponent has read the foregoing
    and knows the contents thereof; that the same is true to deponent's own knowledge, except as to the matters therein
    stated to be alleged on information and belief, and that as to those matters deponent believes it to be true. Deponent
    further says that the reasoii this verification is made by deponent and not by


                The grounds of deponent.'s belief as to all matters not stated upon deponent's knowledge are as follows<


                The undersigned affirms that the foregoing statements are true, under the penalties of perjury.
    Dated:                                                                                  . ..................... .. .      . ...................................... ............. ............ ...........................................

    STATE OF NEW YORK, COUNTY OF                                                                                     ss.:                                             INDIVIDIIAL VERIFICATION

                                                                                         , being duly sworn, deposes and says that
    deponent is                  the                                                          in the within action; that deponent has
                   read the' foregoing                                                             and knows the contents thereof ; that
    the saine is true to deponent's own knowledge, except as to the matters therein stated to be alleged on information and
    belief, and that as to those matters deponent believes it to be true.
    Sworn to before me, this              day of                      20  ........... .... ...... ...................... .... ... .... ........................................:...




    STATE OF NEW YORK, COUNTY OF                                                                                     ss.:                                           - CORpORATE VERIFICATION
                                                                                                  , being duly sworn, deposes and says that deponent is the
                                             of                                                                                                                                                       the corporation
    named in the within. action; that deponent has               read the foregoing
    and knows the contents thereof; and tllat the same is true to deponent's own knowledae, except as to the matters tlierein
    stated to be alleoed upon information and belief, and as to those matters deponent believes it to be true. -
    This verification is Inade by deponent because
    is a                           corporation. Deponent is an officer thereof, to-wit, its
    The grounds of deponent's belief as to all matters not stated upon deponent's knowledge are as follows:



    Sworn to before me, this                            day of                                  20                .. ..... ... . .. .. ........................ ... .... ... . ......... ..... . ........ ... ..... ...




    STATE OF NEW YORK, COUNTY OF                                                                                     ss.:                              AFFIDAVIT OF SEItVICE BY IIAIL


    being duly sworn. deposes and says, that deponent is not a party to the action, is over 18 years of age and resides at

    That on the                      day of                                  20        • deponent served the within
    upon                                                                                                                                                                                              attorney(s) for
                                                        in this action, at
                                                                                  the address designated by said attorney(s)
    for that purpose by depositin- same enclosed in a postpaid properly addressed Nvrapper,_in — a post office — ofpicial
    depository under the exclusive care and custody of the United States post office department within the State of New York.
    Sworn to before Ine, this            day of                   20                    ... ........ ...... ...       .. ...........
             Case 5:20-cv-00406-TJM-TWD
                          SUPREME COURTDocument
                                        -       2 Filed
                                             INDEX  NO.04/06/20 Page 58 of 60
                                                        001160/2020
                         STATE OF NEW YORK COUNTY OF ONONDAGA                                                                                                                               ~• .,~ ° ~.


                                     RICHARD R. CAPOZZA and ANN M. CAPOZZA;

                                                                      Plaintiffs,

                                                                      -against- -

                                     THE AUTOMOBILE INSURANCE COMPANY OF
                                            HARTFORD,. C"ONNECTICUT,

                                                                    Defendant.




                                         SUMMONS AND VERIFIED COMPLAINT


                                                 LYNN LAW FIRM, LLP •
                                        Attorneys for .............. P.IaI.Rtiff.............................
                                                    Office and Post Office Address
                                                          M& T BANK BUILDING - SUITE 750
                                                             101 SOUTH SALINA STREET
                                                            SYRP.CUSE, NEW YORK 13202
                                                                    (315) 474-1267


        To

        Atforney(s) for


        Service of a copy of the within                                                                                            is hereby admitted.
        Dated,
F              ,   •      r                           _


.                         .    •                      -                              .............:...................................•...............•.......•...•••.•••.•...••......•..


                                                                   Attorney(s) for

                          Sir:" Please take notice
~   .   NOTICE OF ENTRY

        that the within is a(certified)•true copy.of a'                                                                     :.
        duly entered in the office of the clerk of the within named court on

        Dated,
                                                                                         Yours, etc.
                                                                     LYNN LAW FIRM, LI;P
                                                            Attorneysfor ..................:..............................::....
                                                                       Office and Post Office Address
                                                                           M& T BANK BUILDING - SUITE 750
                                                                              10I SOUTH SALINA STREET
                                                                             SYRACUSE, NEW YORK 13202
                                                                                         (315) 474-1267              ;
        To
        Attorney(s) for
NEW YORK STATE   Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 59 of 60

DEPARTIVIENT of
FINANCIAL SERVICES
ONE COMMERCE PLAZA
ALBANY, NY 12257




                                                 .
                               p rp o,-         i U ~l           `
                                                          ~~V- ~~~~           ~-o ~~ a..v1.

                                    0 m ~h I" I ~        r   n sL,,, r' a...,,\ ce- L6,r,.,
                                                                                           ~   ~


                                             14 c"r+ -~oe- a          co     r,~n e C -~




                                                                     i -D 0                cD-5Y3

                                                                                                   ~
Case 5:20-cv-00406-TJM-TWD Document 2 Filed 04/06/20 Page 60 of 60




                                                                                                          ~4



                                              Nam ooa•aaoo             -   7'LgS           1 oF'1
                                              NYa oPa
                                              20 WABNINGTaN AVE
                                     •    '   ACBANYNY14Yla

                                              SHIP KABtA SPADARO
                                              T0    (000) 000•0000
                                                : CORPORATION SERViCE COMPANY
                                                        80 STATE STREET
                                                        ALBANY NY 12207-2541



                                                                      NY 122 3.99
                                                                      II     II nII
                                                                      tl~l~~
                                                                  u



                                               wP   BI IIEI IIIlIIII9IIIIIII~IIII~I~I I III

                                                                              OWU taAD Z28112 88,8V
                                                                                                      .
                                                                                                               y
                                                                                                               v
                                                                                                               ~o
                                                                                                •                  ~
                                                              .                                            •       ~
                                                                                                                    ~
                                                                                                                ,
                                                                                                                        ~v.-,w6
                                                                                                                        GO
                                                                                                                         p
